Exhibit 10.1

OFFICE LEASE

        THIS LEASE (as it may be amended from time to time, this "Lease"), is
made and entered into as of the 4 day of May, 2006, by and between
HIGHWOODS/TENNESSEE HOLDINGS, L.P., a Tennessee limited partnership
(“Landlord”), and HEALTHWAYS, INC., a Delaware corporation (“Tenant”).

R E C I T A L S:

        WHEREAS, Tenant desires to lease for its headquarters that parcel of
land located in Franklin, Williamson County, State of Tennessee, more
particularly described on Exhibit A attached hereto and incorporated herein by
this reference, which consists of approximately fourteen acres (the “Land”),
together with a building containing approximately 255,041 square feet of
rentable area to be constructed by Landlord on the Land, to be known as the Cool
Springs V Building (the “Building,” and together with all parking, sidewalks and
other amenities to be constructed on the Land, the “Project”) (the Land and the
Project being together called the “Premises”); and

        WHEREAS, Landlord is willing to construct the Building on the Land and
lease the Premises to Tenant, all in accordance with the terms of this Lease;
and

        WHEREAS, Tenant is willing to lease the Premises from Landlord in
accordance with the terms of this Lease; and

        WHEREAS, Landlord has agreed to participate with The Industrial
Development Board of Williamson County, Tennessee to achieve certain reductions
in Tax Costs attributable to the Premises, as hereinafter set forth.

        NOW, THEREFORE, upon the terms and conditions hereinafter set forth,
Landlord leases to Tenant and Tenant leases from Landlord the Premises, all in
accordance with the terms of this Lease, as follows:


ARTICLE 1


DEFINITIONS

1.1 As used in this Lease, including without limitation the Recitals hereof, the
following terms shall have the following meanings, unless the context requires
otherwise:

  (a) “Additional Rent” has the meaning set forth in Section 6.3 hereof.


  (b) “Affiliate” has the meaning set forth in Section 10.2 hereof.


  (c) “Alterations” has the meaning set forth in Section 9.1 hereof.


  (d) “Annual Certificate” has the meaning set forth in Section 6.4(b) hereof.


  (e) “Architectural Allowance” has the meaning set forth in Section 4.2 hereof.


  (f) “Architectural Costs” has the meaning set forth in Section 4.2 hereof.


  (g) “Assign” has the meaning set forth in Section 10.2 hereof.


  (h) “Assignment” has the meaning set forth in Section 10.2 hereof.


  (i) “Audits” has the meaning set forth in Section 28.1(d) hereof.


  (j) “Auditors” has the meaning set forth in Section 28.1(d) hereof.


  (k) “Bankruptcy Code” has the meaning set forth in Section 18.1 hereof.


  (l) “Base Building Improvements Costs” means the actual and documented sum of
all commercially reasonable soft and hard costs incurred by Landlord in good
faith in connection with the development of the Project, including without
limitation, costs and expenses for: (i) the acquisition and development of the
Land; (ii) design, permitting, and construction of the Base Building
Improvements; (iii) Interest Costs (as defined below); TI Allowance;
Architectural Allowance, and (iv) development overhead. Base Building
Improvement Costs include, without limitation, all costs for sitework,
construction (including the cost of all materials, supplies, and labor used or
supplied, supervision and general conditions and any contractor’s fees),
insurance, legal costs, brokerage fees and commissions architectural fees and
expenses, engineering fees and expenses, performance bond(s), letters of credit
or other security required of any Contractor by any applicable governmental
entity and any other performance bond(s) required by Landlord, utility excess
facility charges, testing, water treatment, fire alarm, landscaping (including
relocation of existing landscaping) and permits (including, without limitation,
traffic impact and capacity fees, regardless of whether paid in cash or by
credits), all without duplication. Base Building Improvement Costs shall exclude
any costs incurred by Landlord as a result of its breach of this Agreement, any
costs to cure construction defects, any costs for services or materials provided
by an Affiliate of Landlord to the extent such costs exceed the amount that
would have been incurred if such services or materials had been provided by a
non-related party, and any costs covered by insurance or otherwise reimbursed by
a third party. The term “Interest Costs” shall mean Landlord’s cost of capital
for the Base Building Improvement Costs (exclusive of Interest Costs). Interest
Costs shall start to accrue from the Effective Date of the Lease. Interest Costs
for any partial month shall be prorated. Landlord and Tenant agree that the Base
Building Improvements Costs set forth on Exhibit G attached hereto constitute a
mutually accepted estimate of the elements of the Base Building Improvements
Costs.


  (m) “Base Building Improvements” means the Building (exclusive of Tenant
Improvements), the parking areas, and all other structures and improvements to
be constructed or installed pursuant to the Building Plans.


  (n) “Base Rent” has the meaning set forth in Section 6.1 (a) hereof.


  (o) “Base Rent Rate” has the meaning set forth in Section 6.1 (b) hereof.


  (p) “Building” has the meaning set forth in the Recitals.


  (q) “Building Plans” has the meaning set forth in Section 3.1 hereof.


  (r) “Building Sign” has the meaning set forth in Section 13.1 hereof.


  (s) “Business Day” means any day on which commercial lending institutions
having an office in Nashville, Tennessee are officially open for business.


  (t) “Commencement Agreement” has the meaning set forth in Section 2.4 hereof.


  (u) “Commencement Date” has the meaning set forth in Section 2.1 hereof.


  (v) “Completion Date” has the meaning set forth in Section 3.4 hereof.


  (w) “Contractor” shall be determined by Landlord and reasonably approved by
Tenant.


  (x) “Controlling Percentage” has the meaning set forth in Section 10.2 hereof.


  (y) “Deadline Date” has the meaning set forth in Section 2.3 hereof.


  (z) “Default Rate” means three (3) percentage points higher than the Prime
Rate, but not to exceed the Maximum Rate.


  (aa) “Delays” has the meaning set forth in Section 2.3 hereof.


  (bb) “Effective Date” has the meaning set forth in Section 29.1 hereof.


  (cc) “Environmental Laws” has the meaning set forth in Section 28.1(a) hereof.


  (dd) “Escrow Account” has the meaning set forth in Section 18.2(c)(vi) hereof.


  (ee) “Event of Bankruptcy” has the meaning set forth in Section 18.1 hereof.


  (ff) “Event of Default” has the meaning set forth in Section 15.2 hereof.


  (gg) “Expiration Date” means the last day of the Term.


  (hh) “Headquarters Sales Tax Credit” has the meaning set forth in Section 34.3
hereof.


  (ii) “IDB” has the meaning set forth in Section 34.1 hereof.


  (jj) “IDB Lease” has the meaning set forth in Section 34.1 hereof.


  (kk) “IDB Transaction” has the meaning set forth in Section 34.1 hereof.


  (ll) “Insolvency Laws” has the meaning set forth in Section 18.1 hereof.


  (mm) “Insurance Costs” means the costs for casualty, liability and rent loss
insurance applicable to the Premises and Landlord’s personal property used in
connection therewith (to the extent Landlord’s personal property is used in
connection with properties other than the Premises, such cost shall be prorated
based on the time such personal property is used in connection with such
properties and the time such personal property is used in connection with the
Premises) as required by Article 11 hereof.


  (nn) “Investigation” has the meaning set forth in Section 6.4(b) hereof.


  (oo) “Land” has the meaning set forth in the Recitals.


  (pp) “Landlord” has the meaning set forth in the Introductory Paragraph
hereof.


  (qq) “Landlord Event of Default” has the meaning set forth in Section 15.8
hereof.


  (rr) “Landlord Parties” has the meaning set forth in Section 34.1 hereof.


  (ss) “Landlord’s Architect” means Earl Swensson Associates.


  (tt) “Landlord’s TI Plan Revisions” has the meaning set forth in Section 3.2
hereof.


  (uu) “Laws” means all laws, ordinances, rules, regulations, statutes, codes,
acts and ordinances, including without limitation, the Americans with
Disabilities Act and regulations thereunder and the Municipal Code of Franklin,
Tennessee, as the same may be amended from time to time.


  (vv) “Lease” has the meaning set forth in the Introductory Paragraph hereof.


  (ww) “Lease Year” means any twelve (12) month period that commences on the
Measurement Date or any subsequent anniversary of the Measurement Date, except
for the first Lease Year, which shall commence on the Commencement Date and
shall have a term of twelve (12) months plus any partial month in which the
Commencement Date occurs.


  (xx) Intentionally Deleted.


  (yy) “Maximum Rate” means the greater of (a) the maximum interest rate
allowable by Tennessee law on the Effective Date, or (b) the maximum interest
rate from time to time then allowable by Tennessee law, or (c) the maximum rate
allowable by any other law found to apply to the interest rate provisions of
this Lease on the Effective Date, or (d) the maximum rate from time to time then
allowable by any other law then determined to apply to the interest rate
provisions of this Lease.


  (zz) “Measurement Date” means the first day of the month immediately
succeeding the Commencement Date.


  (aaa) Intentionally Deleted.


  (bbb) “Operating Expenses” means all operating expenses of the Premises as
computed on the cash basis in accordance with generally accepted accounting
principles consistently applied and shall include all expenses, costs and
disbursements of every kind and nature that Landlord shall pay or become
obligated to pay because of or in connection with the ownership and operation of
the Premises, including but not limited to, the following:


  (i) Tax Costs, Insurance Costs and Utility Costs.


  (ii) Wages, salaries, taxes, insurance and benefits directly attributable to
all employees engaged in operating, maintaining or providing security for the
Premises and to personnel who may provide traffic control relating to ingress
and egress between the parking areas and adjacent public streets (to the extent
such employees or personnel are used in connection with properties other than
the Premises, such cost shall be prorated based on the time such employees or
personnel are used in connection with such properties and the time such
employees or personnel are used in connection with the Premises).


  (iii) Amortization of the cost of installation of capital investment items
over the useful life of such items, which capital investments are primarily for
the purpose of reducing Operating Expenses; provided, however, the amount of
such amortization included in Operating Expenses during any Lease Year shall not
exceed the amount by which Operating Expenses were reduced during such Lease
Year as a result of the installation of such capital investment items.


  (iv) Legal consultants’, appraisers’ and auditing fees incurred in connection
with any good faith appeal for reduction of taxes of the Building.


  (v) The commercially reasonable fees of attorneys and other professionals for
management purposes directly related to the operation of the Premises.


  (vi) Repairs and general maintenance of the Premises by Landlord as required
by this Lease (including all supplies and materials used in the operation and
maintenance of the Building but excluding repairs and general maintenance paid
by proceeds of insurance or by Tenant or other third parties).


  (vii) Janitorial and security for the Premises and the equipment therein.


  (viii) Fees paid by Landlord for management of the Premises, not to exceed
four percent (4%) of the applicable Base Rent for the Premises per annum.


  (ix) Service contracts regarding sweeping, landscaping, window cleaning and
other similar services in connection with the Building.


        Notwithstanding the foregoing, in no event shall the following be
included in the definition of “Operating Expenses:"

  (i) Initial costs of the Building and capital repairs, except as otherwise
listed in subparagraph 1.1(bbb)(iii) above;


  (ii) Debt service;


  (iii) Ground lease rental and related costs;


  (iv) Costs reimbursed by insurance proceeds, condemnation awards, warranties
and services contracts or Tenant;


  (v) Salaries of officers, executives or partners of Landlord above the level
of Building Manager;


  (vi) Amounts paid for any service unreasonably in excess of amounts paid for
comparable services;


  (vii) Non-cash items (depreciation), except as otherwise listed in
subparagraph 1.1(bbb)(iii) above;


  (viii) Capital items of any kind or nature, except as otherwise listed in
subparagraph 1.1(bbb)(iii) above;


  (ix) Marketing costs and legal fees related to marketing and leasing the
Building;


  (x) Late payment fees and tax penalties;


  (xi) Management fees, except as permitted above;


  (xii) Costs of sculptures, paintings or other objects of art;


  (xiii) Bad debt or rent loss;


  (xiv) Costs for entertainment, gifts, dining, travel, etc.;


  (xv) “Validated” parking;


  (xvi) “In-house” legal or accounting fees;


  (xvii) Landlord’s general corporate overhead;


  (xviii) Voluntary contributions; or


  (xix) Any costs associated with hazardous or toxic substances on the Building
or Land.


  (ccc) “PILOT Act” has the meaning set forth in Section 34.1 hereof.


  (ddd) “PILOT Claim” has the meaning set forth in Section 34.1 hereof.


  (eee) “PILOT Program” has the meaning set forth in Section 34.1 hereof.


  (fff) “Permitted Use” has the meaning set forth in Section 5.1 hereof.


  (ggg) “Premises” has the meaning set forth in the Recitals and shall contain
approximately 255,041 Rentable Square Feet.


  (hhh) “Prevailing Rate” has the meaning set forth in Section 33.3(a) hereof.


  (iii) “Prime Rate means the prime commercial lending rate as quoted in The
Wall Street Journal (or similar publication if The Wall Street Journal is no
longer published) in Money Rates as the prime rate on corporate loans at large
United States money center commercial banks. The Prime Rate shall be adjusted on
the date such prime rate changes.


  (jjj) “Punchlist Items” has the meaning set forth in Section 2.2(a) hereof.


  (kkk) “Ready for Occupancy” has the meaning set forth in Section 2.2 hereof.


  (lll) “Rebuild Period” has the meaning set forth in Section 19.1 hereof.


  (mmm) “Rent” has the meaning set forth in Section 6.2 hereof.


  (nnn) “Rentable Square Feet” or “RSF” means the square footage of the Building
based on ANSI/BOMA Z65.1-1996 standards for the entirety of the Building.


  (ooo) “Revised Punchlist” has the meaning set forth in Section 3.4 hereof.


  (ppp) “Rules and Regulations” has the meaning set forth in Section 5.1 hereof.


  (qqq) “Tax Costs” means costs for taxes, including ad valorem property taxes,
assessments and governmental charges attributable to the Premises, including
without limitation any payments in lieu of ad valorem property taxes with
respect to the Premises pursuant to the PILOT Transaction.


  (rrr) “Tenant” has the meaning set forth in the Introductory Paragraph hereof.


  (sss) “Tenant Improvements” has the meaning set forth in Section 3.3 hereof.


  (ttt) “Tenant Delays” means any delays caused by Tenant, or any employee,
agent or contractor of Tenant (which contractor shall exclude the Contractor and
Landlord’s Architect/Tenant’s Architect).


  (uuu) “Tenant’s Architect” means Earl Swenson Associates.


  (vvv) “Tenant’s Punchlist” has the meaning set forth in Section 3.4 hereof.


  (www) “Term” has the meaning set forth in Section 2.1 hereof.


  (xxx) “TI Allowance” has the meaning set forth in Section 4.1 hereof.


  (yyy) “TI Construction Costs” has the meaning set forth in Section 3.3 hereof.


  (zzz) “TI Estimates” has the meaning set forth in Section 3.3 hereof.


  (aaaa) “TI Plans” has the meaning set forth in Section 3.2 hereof.


  (bbbb) “TI Plans Completion Date” has the meaning set forth in Section 3.2
hereof.


  (cccc) “Unavoidable Delays” means delays due to labor disputes, lockouts, acts
of God, enemy action, civil commotion, any pending or actual action or ruling by
a court or administrative body prohibiting either party hereto from performing
in accordance with the terms hereof, riot, governmental regulations not in
effect at the date of execution of this Lease, conditions that could not have
been reasonably foreseen by the claiming party, inability to obtain construction
materials or energy, fire, unavoidable casualty or delays caused by arbitration
(unless the arbitration was unreasonably requested by the claiming party),
provided such matters are beyond the reasonable control of the party claiming
such delay.


  (dddd) “Utility Costs” means the costs for utilities for the Building,
including without limitation the cost of providing electricity, gas, water,
sewer and heating and cooling as a result of operating the HVAC system serving
the Premises.


1.2 The words “hereof,” “herein,” “hereunder,” and words of similar import, when
used in this Lease, shall refer to this Lease as a whole and not to any
particular provision of this Lease. Words importing a particular gender mean and
include every other gender, and words importing the singular number mean and
include the plural number, and vice versa, as the concept shall require.


ARTICLE 2


TERM

2.1 Subject to and upon the terms, provisions and conditions herein set forth,
Landlord does hereby lease to Tenant and Tenant does hereby lease from Landlord
the Premises. The term of this Lease shall commence on the Commencement Date as
determined pursuant to this Article 2 hereof (the “Commencement Date”). The term
of this Lease shall be for fifteen (15) years commencing on the Commencement
Date; provided, however, if the Commencement Date is not the first day of a
month, then the term of this Lease shall be fifteen (15) years plus the partial
month in which the Commencement Date occurs unless earlier terminated in
accordance with the terms of this Lease (the “Term”). In addition, the Term
shall include any and all renewals and extensions of the Term hereafter granted
in accordance with the terms of this Lease.

2.2 The Commencement Date shall be the date when the Premises are “Ready for
Occupancy” by Tenant for its intended use. “Ready for Occupancy” shall mean the
first Business Day following the first weekend after the date that all of the
following have occurred:

  (a) The Contractor and the Landlord’s Architect shall issue a certificate of
substantial completion pursuant to the AIA form G704 stating that the Building
has been substantially completed in accordance with the Building Plans and the
Contractor and the Tenant’s Architect shall issue a certificate of substantial
completion pursuant to the AIA form G704 stating that the Premises have been
substantially completed in accordance with the TI Plans, notwithstanding that
minor details of construction, mechanical adjustments or decorations that do not
materially interfere with Tenant’s intended use of the Premises as set forth
herein remain to be performed (“Punchlist Items”).


  (b) Landlord or the Contractor shall have obtained a Certificate of Occupancy
(or temporary Certificate of Occupancy) for the Building, provided that such
Certificate of Occupancy shall not be applicable to the two floors the finish of
which is not planned to be completed as of the Commencement Date and for which
Base Rent is being reduced as of the Commencement Date.


  (c) The Contractor, the Landlord’s Architect and the Tenant’s Architect shall
certify in writing to the Landlord and Tenant that all sanitary, electrical,
heating, ventilating and air conditioning systems serving the Premises and the
Building are operational to the extent necessary to provide adequate services to
the Premises as contemplated by the TI Plans.


  (d) Tenant and its invitees shall have access to the Building, the Premises
and the parking spaces on the Land twenty four (24) hours a day, 365 days per
year, subject to the terms and provisions of this Lease.


  (e) Without limiting the terms of Section 3.5 of this Lease, Landlord shall
have provided Tenant with access to the Premises, at no charge to Tenant, at
least thirty (30) days prior to the Commencement Date to permit Tenant to
install equipment and furniture at the Premises and for no other purpose,
provided that no Rent will accrue prior to the Commencement Date.


2.3 It is intended that the Commencement Date shall occur during the period
commencing on or about March 1, 2008 and ending on or about March 1, 2009. In
the event the Commencement Date has not occurred on or before March 1, 2009 (as
it may be extended pursuant to this Section 2.3, the “Deadline Date”), Tenant
shall have the right, subject to the terms of this Section 2.3, to terminate
this Lease by delivering written notice of same to Landlord, provided that such
written notice shall be ineffective if given after Tenant takes possession of
any part of the Premises for the purpose of conducting its intended business
operations or if given more than ninety (90) days after the Deadline Date.
Notwithstanding the foregoing, if the Commencement Date has not occurred on or
before the Deadline Date because of Tenant Delays or Unavoidable Delays
(collectively “Delays”), and if Landlord provides Tenant with written notice of
the cause for the Delays within fifteen (15) days after the occurrence of the
Delays and a good faith estimate of the period of the Delays caused thereby,
then the Deadline Date shall be extended by the number of days equal to the
Delays subject to a limit of ninety (90) days for Unavoidable Delays and no
limit for Tenant Delays. Prior to the Deadline Date as extended pursuant to this
Section 2.3, (a) Landlord shall not have any liability whatsoever to Tenant on
account of the Premises not being available for occupancy, and (b) this Lease
shall not be rendered void or voidable as a result of such delay. In the event
of Tenant Delays, Tenant shall commence paying Rent on the date that would have
been the Commencement Date in the absence of such Tenant Delays. In the event of
any delay on the part of Landlord, its employees, agents or contractors in
making the Premises Ready for Occupancy that is not caused by Tenant, the
Commencement Date of the Term and the obligation of the Tenant to pay Rent on
the Premises shall be extended to the date the Premises are Ready for Occupancy.

2.4 On or about the Commencement Date, the Commencement Date, the Term, the
Expiration Date, the Base Rent, the TI Allowance, the Architect Allowance, and
the Rentable Square Feet in the Building shall be set forth in a commencement
agreement prepared by Landlord and reasonably approved and executed by Tenant,
in substantially the form attached hereto as Exhibit E (the “Commencement
Agreement”).


ARTICLE 3


CONSTRUCTION OF THE BUILDING AND PREMISES BY LANDLORD

3.1 Landlord, at its sole cost and expense, shall have prepared detailed final
plans and specifications for the construction of the shell of the Building
(“Building Plans”), which Building Plans shall be in a form reasonably
acceptable to Landlord and Tenant. Landlord, at its sole cost and expense except
as otherwise provided herein, will cause the Building to be constructed
substantially in accordance with the Building Plans. Landlord, its agents and
contractors shall cooperate in good faith with Tenant to minimize the cost of
the shell Building. Landlord shall submit the construction of the shell Building
to Brasfield & Gorrie as general contractor, who shall entertain a competitive
bidding process of not less than three (3) subcontractors for each trade unless
otherwise agreed to by Tenant, provided, however, that at Tenant’s request
Landlord shall submit the construction of the shell Building to no more than two
(2) additional general contractors, and shall otherwise permit Tenant to observe
and participate in the selection of the Contractor and the subcontractors for
the construction of the shell Building. Landlord and Tenant hereby agree that
Landlord shall design the Building with a thirteen (13) feet, four (4) inch
distance between floor slabs to accommodate a raised floor of no more than four
(4) inches. Tenant shall provide Landlord with specifications for its raised
floor system no later than September 1, 2006. Once the Building Plans are
complete, Landlord shall deliver to Tenant a copy of the Building Plans and the
parties hereto shall attach as Schedule 1 hereof a Schedule of the final
Building Plans. The parties hereto hereby agree that Schedule 1 will not be
complete on the Effective Date but Landlord’s and Tenant’s failure to attach
Schedule 1 hereto on the Effective Date shall in no way affect the validity of
this Lease or any other term or provision hereof, except as provided in Section
35.1. Upon completion of the Building Plans and delivery of same to Tenant, the
parties hereto agree that a Schedule of the final Building Plans will be
prepared, attached hereto as Schedule 1 and initialed by the parties hereto.

3.2 Tenant, at its sole cost and expense subject to the terms of Section 4.3
hereof, agrees to furnish Landlord with detailed final tenant space plans and
specifications (“TI Plans”) for the construction of the tenant improvements in
the Premises on or before November 1, 2006. It is vital that the TI Plans be
delivered to Landlord on or before November 1, 2006, in order to allow Landlord
sufficient time to review the TI Plans, to discuss with Tenant any changes
therein that Landlord believes to be necessary or desirable, to enable the
Contractor to prepare the TI Estimates, and to substantially complete the Tenant
Improvements within the time frame provided in this Lease. Tenant shall,
however, use its reasonable best efforts to deliver to Landlord as much of the
TI Plans as is possible prior to September 1, 2006. Tenant shall be solely
responsible for the timely completion of the TI Plans and it is hereby
understood that time is of the essence in connection with the completion of the
TI Plans. Within ten (10) Business Days of Landlord’s receipt of the TI Plans,
Landlord shall notify Tenant in writing of Landlord’s approval of the TI Plans
or any suggested revisions to be incorporated in the TI Plans (“Landlord’s TI
Plan Revisions”). Landlord shall approve the TI Plans as long as the TI Plans
are (a) reasonably consistent with comparable Class A office space in buildings
in the Nashville, Tennessee area, and (b) in compliance with all applicable
Laws. This procedure shall be followed until Landlord has approved the TI Plans.
Tenant shall cooperate with Landlord to incorporate as many of Landlord’s TI
Plan Revisions as are reasonably acceptable to Tenant into the TI Plans until
the parties’ agree on the final TI Plans. Landlord’s failure to respond to
Tenant within said ten (10) Business Days shall constitute Landlord’s written
approval of the TI Plans. Landlord and Tenant shall complete and approve the
final TI Plans on or before January 1, 2007 (the “TI Plans Completion Date”).
Landlord and Tenant agree to negotiate in good faith with each other to achieve
the approval of the TI Plans. Any material changes or modifications that Tenant
desires to make to the TI Plans after the TI Plans have been finalized shall be
subject to Landlord’s prior written approval, with such approval not to be
unreasonably withheld or delayed; provided that Landlord shall have sole and
absolute discretion to approve or disapprove any improvements that may
materially or detrimentally affect the structural integrity of the Building or
that may interfere with the efficient operation of the Building, including but
not limited to the distribution of ventilation, heating or cooling air or the
operation of the HVAC systems. Any approval of the TI Plans by Landlord shall
not constitute approval of any Tenant Delays and shall not be deemed a waiver of
any rights or remedies that may arise as a result of such Tenant Delays. Failure
on the part of Tenant to deliver the TI Plans to Landlord in a timely manner or
subsequent changes to the TI Plans requested by Tenant that delay construction
of the Premises are to be regarded as delays caused by Tenant for the purpose of
determining the Commencement Date of the Term and the obligation of the Tenant
to commence payment of Rent.

3.3 After receipt and approval of the TI Plans, Landlord will cause the tenant
improvements in the Premises to be constructed and installed substantially in
accordance with the TI Plans (the “Tenant Improvements”). Prior to having the
Contractor commence construction and installation of the Tenant Improvements,
Landlord shall submit to Tenant written estimate(s) (the “TI Estimate(s)”) of
all costs and expenses to be incurred in connection with the construction and
installation of the Tenant Improvements to the Premises in accordance with TI
Plans, including without limitation all amounts to be charged by the Contractor
for performing such work and providing such materials, including the
Contractor’s general conditions, overhead and profit, and costs incurred in
connection with engineering, space planning and final workshop drawings (the “TI
Construction Costs”). Notwithstanding the foregoing, Tenant and Landlord agree
that the TI Estimates may consist of only one estimate from the Building shell
Contractor, if both parties agree. Tenant shall approve the TI Estimates in
writing within ten (10) Business Days after the receipt thereof. Landlord shall
not be authorized to proceed with the construction and installation of the
Tenant Improvements until the TI Estimate(s) are mutually agreed upon between
Landlord and Tenant, approved in writing by Tenant and delivered to Landlord,
such approval or disapproval to be delivered in the ten-Business Day period.
Landlord covenants and agrees that all work performed in connection with the
construction and installation of the Tenant Improvements at the Premises shall
be performed in a good and workmanlike manner and in accordance with all
applicable Laws and the TI Plans. Landlord agrees to exercise due diligence in
causing the construction and installation of the Tenant Improvements.

3.4 The Premises shall be deemed to be completed substantially in accordance
with the TI Plans upon the issuance by the Contractor and the Tenant’s Architect
of a certificate of substantial completion for the Premises on the AIA Form G704
and a Certificate of Occupancy from the appropriate governmental agency (the
“Completion Date”), notwithstanding the existence of Punchlist Items. Within
thirty (30) days after the Completion Date, Tenant shall have the right to
inspect the Premises and deliver to Landlord a list of Punchlist Items that
Tenant believes fail to comply with the TI Plans (“Tenant’s Punchlist”). In the
event Landlord disagrees with any items on Tenant’s Punchlist, the Contractor
and Tenant’s Architect shall review such disputed items and jointly issue a
revised punchlist containing those items that the Contractor and Tenant’s
Architect determine fail to comply with the TI Plans (the “Revised Punchlist”),
which Revised Punchlist shall be binding on Landlord and Tenant. Landlord shall
promptly make the repairs and renovations required by the Revised Punchlist.
Landlord agrees to repair and correct any work or materials installed by
Landlord or Contractor in the Premises that prove defective as a result of
faulty materials, equipment or workmanship and that first appear within one
hundred eighty (180) days after the Commencement Date or, provided any materials
or work are covered by warranties, until such time as any applicable warranties,
whether provided by a manufacturer, contractor or otherwise, have expired.
Notwithstanding the foregoing, Landlord shall not be responsible for the repair
or correction of any defective work or materials installed by Tenant or any
contractor other than Contractor (or a subcontractor under the control or
working on behalf of Contractor), or any work or materials that prove defective
as a result of any act or omission of Tenant or any of Tenant’s employees,
agents, invitees, licensees, subtenants, customers, clients or guests, including
without limitation any damage to the finish of the Premises resulting from
Tenant’s move into the Premises.

3.5 During construction and installation of the Tenant Improvements in the
Premises, Tenant and Landlord shall cooperate in good faith and coordinate
construction schedules to permit Tenant reasonable access to the Premises as
soon as reasonably possible for the purposes of taking measurements, making
plans, installing fixtures, furniture and equipment and doing such other work as
may be appropriate or desirable to enable Tenant to eventually assume possession
of and operate in the Premises, provided that (a) Landlord approves such access,
such approval not to be unreasonably withheld, conditioned or delayed, and (b)
such access does not interfere with or delay construction and installation of
the Tenant Improvements.

3.6 Notwithstanding any other provision of this Lease, if the Tenant
Improvements include a stairwell or stairwells between floors internal to and
serving only the Premises, Tenant, shall be required to remove such stairwells
and restore the Premises to a structurally sound condition on the termination of
this Lease, unless Landlord waives such removal.

3.7 Throughout the construction process, Landlord agrees to look to Tenant’s
designated representatives (which shall be Dennis Jackson and Brian Jaffe or
such other representative of Tenant designated in writing by either Dennis
Jackson or Brian Jaffe) for authorization for any change orders or other
material decisions relating to the construction process.


ARTICLE 4


ALLOWANCES

4.1 Landlord will provide a tenant improvement allowance equal to Thirty Nine
and 20/100 Dollars ($39.20) per Rentable Square Feet in the Premises (the “TI
Allowance”) to be applied toward the TI Construction Costs, construction
management, Tenant’s moving expenses or any other cost incurred by Tenant as a
result of its relocation of offices to the Premises. Landlord shall be permitted
to withdraw funds from the TI Allowance for any bona fide TI Construction Costs
incurred by Landlord, including but not limited to cabling and other
telecommunications installation. Landlord shall reimburse Tenant for costs
permitted to be reimbursed from the TI Allowance within thirty (30) days of
receipt of original invoices from Tenant.

4.2 In addition to the TI Allowance, Landlord will provide an architectural
allowance in the amount of Three and 43/100 Dollars ($3.43) per Rentable Square
Feet in the Premises (the “Architectural Allowance”) to be applied toward the
costs incurred by Tenant for programming, design, space plans, construction
documents and engineering costs incurred in connection with the TI Plans (the
“Architectural Costs”). Tenant has selected Tenant’s Architect for the planning
related to same.

4.3 Tenant shall be fully responsible for the payment of all TI Construction
Costs in excess of the TI Allowance and all Architectural Costs in excess of the
Architectural Allowance. Tenant agrees to pay to Landlord, promptly upon being
billed periodically or otherwise, all TI Construction Costs in excess of the TI
Allowance and all Architectural Costs in excess of the Architectural Allowance.
All such excess TI Construction Costs and/or Architectural Costs shall
constitute “Additional Rent” due hereunder within thirty (30) days after
Tenant’s receipt of invoice(s) for such amounts. Upon substantial completion of
the Premises and completion of all repairs and renovations required by the
Revised Punchlist, any unused TI Allowance will be applied to reduce the Actual
Cost and the resulting Base Rent Rate pursuant to Section 6.1 of this Lease.


ARTICLE 5


USE

5.1 The Premises may be used only for general office purposes and any other use
reasonably related to Tenant’s business operations (the “Permitted Use”), and
for no other use without Landlord’s prior written consent, provided, however,
that any use involving the use of or resulting in the creation of chemicals,
biohazards, medical waste, hazardous wastes, large or heavy equipment of a type
not normally found within the general office environment or other uses that
could have a material adverse impact upon the Building or the Premises shall
require the prior written consent of Landlord, which shall not be unreasonably
withheld, conditioned or delayed. Tenant shall never make any use of the
Premises which is in violation of any governmental laws, rules or regulations,
whether now existing or hereafter enacted or which is in violation of the
general rules and regulations as may be reasonably modified from time to time so
long as Tenant’s rights hereunder are not detrimentally affected thereby (a copy
of the rules are attached as Exhibit B and incorporated herein by this
reference) (the “Rules and Regulations”), nor may Tenant make any use of the
Premises not permitted, or otherwise prohibited, by any restrictive covenants
applying to the Premises that are of record prior to the Effective Date unless
otherwise agreed to in writing by Landlord and Tenant. Tenant may not make any
use that is or may be a nuisance or trespass, which increases any insurance
premiums (unless Tenant is willing to pay for such increase), or makes such
insurance unavailable to Landlord on the Building. In the event of an increase
in any of Landlord’s insurance premiums that results from Tenant’s use or
occupancy of the Premises, if Tenant does not pay Landlord, on demand, the
amount of such increase, Landlord may treat such use as a default hereunder.


ARTICLE 6


RENT

6.1                        (a)     As used herein, “Base Rent” shall be
calculated on an annual basis per Lease Year and based upon the following
schedule:

For Through Rate/RSF Year 1 -- $     16.38 Year 2 -- $     18.42 Year 3 Year 5
$     20.47 Year 6 Year 10 $     22.57 Year 11 Year 15 $     24.88



  (b) Each of the per Rentable Square Feet rates listed in Section 6.1(a) hereof
shall be referred as the “Base Rent Rate”). The foregoing Base Rent Rate has
been determined based upon a projected Base Building Improvements Costs of
$240.00 per Rentable Square Foot (the “Projected Base Building Improvements
Costs”). If the actual Base Building Improvements Costs is less than the
Projected Base Building Improvements Costs, the Base Rent Rate for each period
set forth above will be reduced in accordance with the same proportion that the
actual Base Building Improvements Costs bears to the Projected Base Building
Improvements Costs. By way of example, if the Base Building Improvements Costs
were $238.00, or 0.991667 times the Projected Base Building Improvements Costs,
then the Base Rent Rate for the first period would be 0.991667 times $16.38,
rounded to the nearest whole cent, or $16.24. Once the final bids for the Base
Building have been finally determined, the Base Building Improvements Costs and
the resulting Base Rent Rate shall be set forth in a letter prepared by Landlord
and reasonably approved and executed by Tenant.


  (c) Notwithstanding the foregoing, Tenant hereby agrees to reimburse and
indemnify Landlord for the amount, if any, by which the Base Building
Improvements Costs exceeds the Projected Base Building Improvements Costs. Such
payment shall be made with the first monthly payment of Rent on the Commencement
Date.


  (d) No Rent or any Additional Rent will accrue prior to the Commencement Date.


6.2 As used herein, the term “Rent” shall mean Base Rent plus Additional Rent.
Base Rent shall be due and payable each Lease Year in twelve (12) equal monthly
installments in advance. Tenant shall pay to Landlord Rent, on or before the
first day of each calendar month during the Term, without previous demand or
notice therefor by Landlord and without set off or deduction except as otherwise
expressly set forth herein; provided, however, if the Term commences on a day
other than the first day of a calendar month, then Rent for such month shall be
(i) prorated for the period between the Commencement Date and the last day of
the month in which the Commencement Date falls, and (ii) due and payable on the
Commencement Date. For each monthly Rent payment Landlord receives after the
fifth (5th) day of the month, Landlord shall be entitled to all remedies
provided under Article 15 and Article 16 hereof, and a late charge in the amount
of two and one-half percent (2.5%) of all Rent due for such month. If Landlord
presents Tenant’s check to any bank and Tenant has insufficient funds to pay for
such check, then Landlord shall be entitled to all remedies provided under
Article 15 and Article 16 hereof and a bad check fee in the amount of two and
one-half percent (2.5%) of the amount of such check. Tenant shall mail all
payments of Rent to Landlord at the following address:

Rent Payment Address: Highwoods/Tennessee Holdings, L.P.   P.O. Box 409355  
Atlanta, Georgia 30384   Tax ID# 56-1993393

In addition, Tenant shall have the option of paying Rent to Landlord by wire
transfer or automatic draft to Landlord’s bank account as follows (or such other
account upon at least thirty (30) days’ written notice to Tenant from Landlord):

Bank Name: Bank of America ABA #: 121000358 Account Number: 1233120751 Name on
Account: Highwoods/Tennessee Holdings, LP Bank Contact: Donna Davis Bank Phone
#: (886) 367-1709 Lockbox Reference #: 409355

6.3 As used in this Lease, the term “Additional Rent” shall mean all sums and
charges, excluding Base Rent, due and payable by Tenant under this Lease,
including, but not limited to, the following:

  (a) sales or use tax imposed on rents collected by Landlord or any tax on
rents in lieu of ad valorem taxes on the Building, even though laws imposing
such taxes attempt to require Landlord to pay the same.


  (b) The Operating Expenses as set forth in Section 6.4 hereof.


        The Additional Rent pursuant to this Section 6.3 is estimated to be
$6.50 per Rentable Square Feet of the Building provided such estimate shall not
be binding upon Landlord or Tenant and shall not serve as a substitute for the
actual Additional Rent as determined pursuant to this Lease.

6.4 (a) As Additional Rent, Tenant shall pay Landlord an amount equal to the
Operating Expenses. Each Lease Year during the Term beginning with the first
Lease Year, Landlord may estimate the Operating Expenses (the “Estimated
Operating Expenses”), which Estimated Operating Expenses shall be estimated by
Landlord in good faith. Thereafter, Landlord shall notify Tenant of such
Estimated Operating Expenses. Said Estimated Operating Expenses shall be divided
by twelve (12) and the quotient paid to Landlord monthly together with Base Rent
on the same day the Base Rent is due and payable hereunder.

  (b) Within one hundred twenty (120) days after the conclusion of each Lease
Year, Landlord shall furnish to Tenant a certificate (each an “Annual
Certificate”), which Annual Certificate shall describe for the Lease Year in
question (i) the actual amount of Operating Expenses, and (ii) the amount of the
Estimated Operating Expenses actually paid by Tenant. If the Operating Expense
for the Lease Year in question exceeds the Estimated Operating Expenses for the
Lease Year in question, then Tenant shall pay such excess to Landlord within
thirty (30) days after the delivery of such Annual Certificate. If the Estimated
Operating Expenses for the Lease Year in question exceeds the Operating Expenses
for the Lease Year in question, a credit shall be given by Landlord to Tenant
against future Estimated Operating Expenses as they become due in an amount
equal to such excess. After the Expiration Date, Landlord shall send Tenant the
final Annual Certificate for the last Lease Year of the Term. Tenant shall pay
any shortage in the Operating Expenses to Landlord within thirty (30) days after
the delivery of such Annual Certificate to Tenant or Landlord shall pay any
excess Estimated Operating Expenses to Tenant within thirty (30) days after the
delivery of such Annual Certificate to Tenant. If this Lease expires or
terminates on a day other than December 31, then the amount of the Operating
Expenses shall be prorated on a 365-day calendar year (or 366 if a leap year).
For a one (1) year period following the delivery of each Annual Certificate, (A)
Landlord shall keep reasonably detailed books and records and shall afford
Tenant reasonable access to Landlord’s books and records with respect to the
information set forth in such Annual Certificate to enable Tenant to verify the
amounts set forth in such Annual Certificate, and (B) Tenant, at its own expense
except as provided hereinbelow, shall have the right to audit or cause to be
audited by its accountants or other authorized representatives the information
set forth in such Annual Certificate (the “Investigation”). If any such
Investigation correctly discloses an inaccuracy in the information set forth in
the applicable Annual Certificate, Landlord and Tenant, as necessary, shall pay
to the other within thirty (30) days of written demand therefor the amounts
required to correctly adjust between the parties hereto the accurate amount of
Operating Expenses owed by Tenant to Landlord for the Lease Year in question,
unless Landlord shall, within said thirty (30) day period, notify Tenant that
Landlord questions or disputes the correctness of such Investigation. In the
event that Landlord questions or disputes the correctness of such Investigation,
the accountants employed by Tenant and the accountants employed by Landlord
shall endeavor to reconcile the question(s) or dispute(s) within thirty (30)
days after the notice from Landlord questioning or disputing such Investigation
of Tenant’s accountants. Any Investigation conducted hereunder will be conducted
during normal business hours and will not unreasonably interfere with normal
business operations of Landlord. No such Investigation shall be commenced by
Tenant more than one (1) year after the Annual Certificate for such Lease Year
is received by Tenant unless a manifest error or willful misrepresentation has
been identified, in which case Tenant may go back as many years as necessary to
correct the error or expense. If any such Investigation discloses that Tenant
has overpaid the Operating Expenses to which such Investigation relates by more
than five percent (5%), Landlord shall pay to Tenant the costs of the
Investigation incurred by Tenant. Any proprietary or confidential information
obtained by Tenant pursuant to the provisions of this Section 6.4(b) shall be
treated as confidential. The rights and obligations set forth in this Section
6.4(b) shall survive the expiration of the Term.



ARTICLE 7


SERVICES PROVIDED BY LANDLORD

7.1 Landlord shall cause to be furnished to the Building, or as applicable, the
Premises, during business hours of 7:00 A.M. to 7:00 P.M. Monday through Friday
and 8:00 A.M. to 1:00 P.M. on Saturday (excluding National and State holidays),
the following services; janitorial services (five (5) days a week after normal
working hours), water (if available from city mains) for drinking, lavatory and
toilet purposes, operatorless elevator service and heating and air conditioning
for the reasonably comfortable use and occupancy of the Premises, provided that
heating and cooling conforming to the American Society of Heating, Refrigerating
and Air-Conditioning Engineers (“ASHRAE”) and any other governmental regulation
prescribing limitations thereon shall be deemed to comply with this service.
Landlord shall furnish the Premises with electricity for the maintenance of
building standard lighting composed of 2’ x 4’ fixtures. Incandescent fixtures,
table lamps, all lighting other than the aforesaid building standard, dimmers
and all lighting controls other than controls for the aforesaid building
standard lighting shall be serviced, replaced and maintained at Tenant’s
expense. Landlord shall also furnish the Premises with electricity for all
lighting and for the operation of general office machines, such as electric
typewriters, desk top computers, word processing equipment, dictating equipment,
adding machines and calculators, and general service non-production type office
copy machines. So long as Tenant remains liable for the obligations of this
Lease, Landlord agrees to add, discontinue, increase or decrease any of the
services provided pursuant to this Article 7 of the Lease upon request from
Tenant provided Tenant shall pay all additional costs incurred as a result
thereof. If Landlord now or in the future has the option of selecting from
multiple providers of the same utility service or other supplier of services,
Tenant shall be entitled to approve such providers or suppliers, such approval
not to be unreasonably withheld, conditioned or delayed, but in no event shall
Tenant have control of the identity of Landlord’s manager. Landlord shall have
the right to enter and inspect the Premises and all electrical devices therein
from time to time, provided that Landlord shall have no obligation to provide
more than five (5) watts per usable square foot of electricity for convenience
outlets serving the Premises. Except as may be approved in the TI Plans, Tenant
shall not install equipment with unusual demands for electricity, heating or air
conditioning without Landlord’s prior written consent, which Landlord may
withhold if Landlord determines that in Landlord’s opinion such equipment may
not be safely used in the Premises or that electrical service is not adequate
therefor. If heat generating machines or equipment or other intensive activities
shall be used or carried on in the Premises by Tenant which affect the
temperature otherwise maintained by the heating and air conditioning system,
Landlord and Tenant shall cooperate in installing appropriate supplemental air
conditioning units in the Premises and the cost thereof, including the cost of
engineering and installation and the cost of operation and maintenance thereof,
shall be paid by Tenant. Without otherwise limiting Tenant’s rights and remedies
under the law, there shall be no abatement or reduction of Rent by reason of any
of the foregoing services not being continuously provided to Tenant.
Notwithstanding anything herein to the contrary, in the event Tenant’s ability
to reasonably conduct Tenant’s business at the Premises during normal operating
hours as contemplated by this Lease is interrupted for ninety-six (96)
continuous hours (inclusive of weekends) as a result of any of the foregoing
services not being provided to Tenant, Base Rent shall abate for the period
commencing on the expiration of such 96-hour period and ending at such time as
Tenant is able to reasonably conduct Tenant’s business at the Premises during
normal operating hours as contemplated by this Lease, provided that such
abatement shall only be available to Tenant in the event such interruption is
within Landlord’s dominion and control and not beyond Landlord’s power as
contemplated by the concept of Unavoidable Delays.

7.2 Tenant shall promptly report to Landlord any defective condition in or about
the Premises known to Tenant. Landlord shall not be liable to Tenant for any
damage caused to Tenant and its property due to the Building or any part or
appurtenance thereof being or becoming out of repair, or arising from the
leaking of gas, water, sewer or steam pipes, or from problems with electrical
service except due to Landlord’s negligence or willful misconduct in fulfilling
its obligations under this Lease.


ARTICLE 8


TENANT’S ACCEPTANCE AND MAINTENANCE OF PREMISES;


LANDLORD’S DUTIES AND RIGHTS

8.1 Tenant’s occupancy of the Premises shall be Tenant’s representation to
Landlord that Tenant has examined and inspected the Premises and the Tenant
Improvements, finds the Premises to be as represented by Landlord, the Tenant
Improvements constructed and installed in accordance with the TI Plans and the
Premises and the Tenant Improvements satisfactory for Tenant’s Permitted Use,
and Tenant’s occupancy of the Premises shall constitute Tenant’s acceptance of
the Premises and Tenant Improvements “as is,” except for the Punchlist Items and
any latent defects. During Tenant’s move-in, a representative of Tenant must be
on-site with Tenant’s moving company to insure proper treatment of the Building
and the Premises. Any damage or destruction to the Building or the Premises
(other than fire or other casualty contemplated by Article 19 hereof) due to
Tenant’s moving into the Premises will be the sole responsibility of Tenant and
shall not be eligible for placement on Tenant’s Punchlist. Tenant shall deliver
at the end of the Term each and every part of the Premises in good repair and
condition, ordinary wear and tear and damage by casualty and condemnation
excepted. The delivery of a key or other such tender of possession of the
Premises to Landlord or to an employee of Landlord shall not operate as a
termination of this Lease or a surrender of the Premises except upon written
notice by Landlord.

8.2   (a)    Except for repairs and maintenance that Landlord must make under
this Article 8, Tenant shall pay for and make all other repairs, maintenance and
replacements to the Premises and the Building, including


  Building fixtures and equipment, the raised floors, interior walls, all
parking facilities, and all exterior systems serving multiple floors in the
Building, such as mechanical, electrical, HVAC, sprinkler and plumbing.


  (b) Notwithstanding the terms and provisions of Section 8.2(a) hereof, Tenant
shall not be responsible for repairing, maintaining and/or replacing the roof,
foundation, exterior walls and other structural components of the Building or
the capital equipment used in conjunction with the Building and Landlord hereby
assumes responsibility for repairing, maintaining and replacing such portions of
the Premises, at its sole expense.


  (c) Repairs, maintenance and/or replacements that Landlord is required to make
pursuant to this Section 8.2 shall be made promptly in a manner consistent with
other Class A office buildings in the Nashville, Tennessee area after Landlord’s
receipt of notice from Tenant or Landlord’s having actual knowledge of the need
for the repair, maintenance and/or replacement.


8.3 Tenant shall: (a) keep the Premises and fixtures therein in good order,
including without limitation, performing any repairs and/or maintenance
necessary to maintain the Premises and fixtures therein in good condition and
state of repair; including without limitation complying with the terms and
provisions of Section 8.2(b) hereof; (b) repair and maintain special equipment
or decorative treatments installed by or at Tenant’s request and that serve the
Premises, except if this Lease is ended because of casualty loss or
condemnation; and (c) not commit waste in the Building and/or the Premises. On
termination of this Lease or vacation of the Premises by Tenant, Tenant shall
restore the Premises, at Tenant’s sole expense, to the same condition as existed
at the Commencement Date, ordinary wear and tear and damage by casualty or
condemnation excepted.

8.4 Notwithstanding anything to the contrary set forth in this Article 8, if
Tenant does not perform its maintenance obligations in a timely manner as set
forth in this Lease, commencing the same within ten (10) days after receipt of
notice from Landlord specifying the work needed and thereafter diligently and
continuously pursuing completion of unfulfilled maintenance obligations, then
Landlord shall have the right, but not the obligation, to perform such
maintenance, and any amounts so expended by Landlord shall be paid by Tenant to
Landlord within thirty (30) days after demand, with interest at the Default Rate
accruing from the date of expenditure through the date paid.

8.5 Landlord covenants to provide for and pay for all services for which Tenant
is charged Additional Rent, subject only to any conditions expressly provided in
this Lease. Landlord covenants to provide such services, conduct its business
with regard to the Building and the real property related thereto, and to
maintain and operate the Building (subject to the limitation in this Section 8)
and the real property related thereto in a manner consistent with comparable
Class A office buildings in the immediate vicinity of the Building.


ARTICLE 9


ALTERATIONS

9.1 Tenant will not make or permit anyone to make any alterations, additions,
improvements or other changes (collectively the “Alterations”), structural or
otherwise, in or to the Premises without the prior written consent of Landlord,
except as provided in Section 9.2 hereof, which consent may be withheld or
granted in Landlord’s reasonable discretion. Any Alterations made by Tenant
shall be made: (a) in a good, workmanlike, first-class and prompt manner; (b) by
a contractor approved in writing by Landlord and in accordance with plans and
specifications approved in writing by Landlord, which approvals shall not be
unreasonably withheld or delayed; (c) in accordance with all applicable Laws and
the requirements of any insurance company insuring the Premises or portion
thereof; and (d) after Tenant has obtained public liability and workmen’s
compensation insurance policies approved in writing by Landlord, which approval
shall not be unreasonably withheld or delayed, which policies shall cover every
person who will perform any work with respect to such Alterations.

9.2 Notwithstanding the foregoing, Tenant shall have the right to make
Alterations without the Landlord’s consent, provided such Alterations (a) are
made to the interior of the Building, (b) do not adversely affect the structural
integrity or exterior of the Building, and (c) do not adversely affect the
electrical, heating or plumbing systems servicing the Building. In the event
Tenant makes any Alterations estimated to cost at least Fifty Thousand and
No/100 Dollars ($50,000.00), Tenant shall provide written notice of such
Alterations to Landlord prior to commencing the installation of such
Alterations. Additionally, Tenant shall comply with the provisions of Section
9.1(a) and Section 9.1(c) hereof in connection with the making of any
Alterations pursuant to this Section 9.2.

9.3 If any Alterations other than those permitted by Section 9.2 hereof are made
without the prior written consent or approval of Landlord, Landlord shall have
the right at Tenant’s expense to remove and correct such Alterations and restore
the Premises to its condition immediately prior thereto, or to require Tenant to
do the same. All Alterations to the Premises made by either party shall
immediately become the property of Landlord and shall remain upon and be
surrendered with the Premises as a part thereof at the expiration or earlier
termination of the Lease Term; provided, however, that if an Event of Default
has not occurred or has occurred but is not continuing hereunder, then Tenant
shall have the right to remove, prior to the expiration or earlier termination
of the Term, all movable furniture, furnishings, equipment, fixtures and
Alterations installed in the Premises solely at the expense of Tenant, provided
any damage to the Premises caused by such removal is promptly repaired. If any
movable furniture, furnishings, equipment, fixtures and Alterations installed in
the Premises solely at the expense of Tenant are not removed by Tenant prior to
the expiration or earlier termination of the Term, Landlord shall have the right
at Tenant’s expense to remove from the Premises such furniture, furnishings,
equipment, fixtures and any Alterations that Landlord designates in writing for
removal and to repair any damage to the Premises caused by such removal or to
require Tenant to do the same and Tenant shall pay to Landlord the cost of such
removal and repair. In such event, such movables will automatically become the
property of Landlord and may be disposed of by Landlord in its sole discretion,
without any right of reimbursement therefor to Tenant.

9.4 (a) During the Term, Tenant shall have access to vertical penetrations in
the Building for Tenant’s installation and maintenance of conduits, cables and
other equipment installations necessary for Tenant’s communications, data
processing, supplementary HVAC and any other requirements reasonably necessary
for the conduct of Tenant’s business at the Premises, whether foreseen or
unforeseen. If during the Term Tenant desires to install telecommunications
equipment on the roof of the Building, Tenant must obtain Landlord’s prior
written consent, not to be unreasonably withheld, but in any event in compliance
with limitations of governmental authorities having jurisdiction over the
Building or electronic transmission. Tenant’s use of the roof of the Building
during the Term shall be at no additional Base Rent cost to Tenant. Tenant may
not assign, sublease, or install any telecommunications equipment for the use of
any party other than Tenant.

  (b) In the event Tenant later subleases any portion of the Building, or
terminates the Lease as to any portion of the Building, such that the Building
becomes a multi-tenant building, Tenant’s use of the roof and vertical
penetrations shall be nonexclusive, and Landlord shall have the right to grant
to other parties a license for use of the roof in Landlord’s discretion provided
such additional use of the roof does not interfere with Tenant’s existing use of
the roof.


9.5 Tenant shall keep the Premises and the Building free from any liens arising
out of any work performed, materials furnished, or obligations incurred by or on
behalf of Tenant. Should any claim of lien or other lien be filed against the
Premises or the Building by reason of any act or omission of Tenant or any of
Tenant’s agents, employees, contractors or representatives, then Tenant shall
cause the same to be canceled and discharged of record by bond or otherwise
within thirty (30) days after notice of the filing thereof. Should Tenant fail
to discharge such lien within such thirty (30) day period, then Landlord may
discharge the same, in which event Tenant shall reimburse Landlord, on demand,
as Additional Rent, for the amount of the lien or the amount of the bond, if
greater, plus all administrative costs incurred by Landlord in connection
therewith. The remedies provided herein shall be in addition to all other
remedies available to Landlord under this Lease or otherwise. Tenant shall have
no power to do any act or make any contract that may create or be the foundation
of any lien, mortgage or other encumbrance upon the reversionary or other estate
of Landlord, or any interest of Landlord in the Premises. NO CONSTRUCTION LIENS
OR OTHER LIENS FOR ANY LABOR, SERVICES OR MATERIALS FURNISHED TO THE PREMISES
SHALL ATTACH TO OR AFFECT THE INTEREST OF LANDLORD IN AND TO THE PREMISES OR THE
BUILDING.

        9.6 Tenant, at Tenant’s sole cost and expense, shall have the right to
install a UPS and a generator for the purpose of supplying power to the Premises
in the event of a normal power failure or as Tenant sees fit. The location of
such generator shall be subject to the reasonable approval of Landlord and the
execution of a separate agreement regarding such installation in substantially
the form of Exhibit F attached hereto. Tenant’s installation and use of a
generator during the Term shall be at no additional Base Rent cost to Tenant.


ARTICLE 10


ASSIGNMENT AND SUBLEASE

10.1 Except as specifically permitted by this Article 10, Tenant shall not
transfer, mortgage or otherwise encumber this Lease or all or any portion of or
any of Tenant’s rights hereunder or interest herein without obtaining the prior
written consent of Landlord, which consent shall not be unreasonably withheld or
delayed. Landlord’s giving of its consent under this Section 10.1 shall not be
construed as relieving Tenant or any assignee, subtenant or occupant from the
obligation of obtaining Landlord’s prior written consent if subsequently
required under the terms of this Section 10.1.

10.2 For the purpose of this Article 10, the word “assign” and “assignment”
shall be defined and deemed to include the following: (a) if Tenant is a
partnership, the withdrawal or change, whether voluntary, involuntary or by
operation of law, of partners owning thirty percent (30%) or more of the
partnership, or the dissolution of the partnership; (b) if Tenant consists of
more than one person, an assignment, whether voluntary, involuntary, or by
operation of law, by one person to one of the other persons that is a Tenant;
(c) if Tenant is a corporation, any dissolution or reorganization of Tenant, or
the sale or other transfer of a controlling percentage of capital stock of
Tenant other than to an affiliate or subsidiary or the sale of fifty-one percent
(51%) in value of the assets of Tenant; (d) if Tenant is a limited liability
company, the change of members whose interest in the company is fifty percent
(50%) or more. The phrase “controlling percentage” means the ownership of, and
the right to vote, stock possessing at least fifty-one percent (51%) of the
total combined voting power of all classes of Tenant’s capital stock issued,
outstanding and entitled to vote for the election of directors, or such lesser
percentage as is required to provide actual control over the affairs of the
corporation. Acceptance of Rent by Landlord after any non-permitted assignment
shall not constitute approval thereof by Landlord. Notwithstanding the foregoing
provisions of this Section 10.2, Tenant may assign part or all of this Lease or
sublease part or all of the Premises without Landlord’s consent to: (i) any
corporation or partnership that controls, is controlled by, or is under common
control with, Tenant; or (ii) any corporation resulting from the merger or
consolidation with Tenant or to any entity that acquires all of Tenant’s assets
as a going concern of the business that is being conducted on the Premises (each
an “Affiliate”), as long as such Affiliate is a bona fide entity and assumes the
obligations of Tenant and continues the same Permitted Use as provided under
Section 5.1 hereof. However, Landlord must be given prior written notice of any
such assignment or subletting, and failure to do so shall be a default
hereunder, and provided that no such assignment or subletting shall be construed
as a waiver or release of Healthways, Inc. (if still in existence) from
liability for the performance of any covenant or obligation to be performed by
Tenant under this Lease during the Term, nor shall the collection or acceptance
of rent from any assignee, subtenant or occupant constitute a waiver or release
of Healthways, Inc. (if still in existence) from any of the liabilities or
obligations of the Tenant under this Lease during the Term.

10.3 In no event shall this Lease be assignable by operation of any law, and
Tenant’s rights hereunder may not become, and shall not be listed by Tenant as
an asset under any bankruptcy, insolvency or reorganization proceedings. Tenant
is not, may not become, and shall never represent itself to be an agent of
Landlord, and Tenant acknowledges that Landlord’s title is paramount, and that
it can do nothing to affect or impair Landlord’s title.

10.4 If Landlord consents to any assignment or subletting, Tenant shall pay all
reasonable out-of-pocket costs and expenses incurred by Landlord in connection
with the assignment or sublease transaction, including Landlord’s reasonable
attorneys’ fees.

10.5 If this Lease shall be assigned or the Premises or any portion thereof
sublet by Tenant at a rental that exceeds the rentals to be paid to Landlord
hereunder, attributable to the Premises or portion thereof so assigned or
sublet, then any such excess shall be retained by Tenant. If Landlord assists
Tenant in finding a permissible subtenant, Landlord shall be paid a fee for such
assistance.

10.6 Any attempted assignment or sublease by Tenant in violation of the terms
and covenants of this Lease shall be null and void.


ARTICLE 11


TENANT’S COMPLIANCE; INSURANCE REQUIREMENTS

11.1 Tenant shall comply with all applicable Laws and restrictions affecting the
Premises and the Rules and Regulations, whether now existing or hereafter
adopted.

11.2 Landlord shall keep the Building insured against damage and destruction by
perils insured by the equivalent of ISO Special Form Property Insurance in the
amount of the full replacement value of the Building. All insurance required to
be maintained by Landlord under this Section 11.2 shall (a) be effected by valid
and enforceable policies issued by insurance companies licensed to do business
in the state in which the Premises are located with a general policyholder’s
ratings of at least A- and a financial rating of at least VI in the most current
Best’s Insurance Reports available on the Commencement Date, or if the Best’s
ratings are changed or discontinued, the parties shall agree to a comparable
method of rating insurance companies, (b) state that such insurance shall not be
canceled, non-renewed or coverage materially reduced unless thirty (30) days
advance written notice is provided to Tenant, and (c) be maintained during the
entire Term. On or before the Commencement Date, and upon reasonable request
thereafter, Landlord shall provide to Tenant evidence of the insurance required
by this Section 11.2 on ACORD form 27 (or better).

11.3 Tenant shall keep the Tenant Improvements insured against damage and
destruction by perils insured by the equivalent of ISO Special Form Property
Insurance in the amount of the full replacement value of the Tenant
Improvements. All insurance required to be maintained by Tenant under this
Section 11.3 shall (a) be effected by valid and enforceable policies issued by
insurance companies licensed to do business in the state in which the Premises
are located with a general policyholder’s ratings of at least A- and a financial
rating of at least VI in the most current Best’s Insurance Reports available on
the Commencement Date, or if the Best’s ratings are changed or discontinued, the
parties shall agree to a comparable method of rating insurance companies, (b)
state that such insurance shall not be canceled, non-renewed or coverage
materially reduced unless thirty (30) days advance written notice is provided to
Landlord, and (c) be maintained during the entire Term. On or before the
Commencement Date, and upon reasonable request thereafter, Tenant shall provide
to Landlord evidence of the insurance required by this Section 11.3 on ACORD
form 27 (or better).

11.4 As part of the Operating Expenses, Landlord shall carry for the mutual
benefit of Landlord and Tenant its own Commercial General Liability Insurance
(1986 ISO Form or its equivalent) with a combined single limit, each Occurrence
and General Aggregate-per location of at least Two Million and No/100 Dollars
($2,000,000.00), which policy shall insure against claims for bodily injury,
death or property damage occurring in, on or about the Premises. All insurance
required to be maintained by Landlord under this Section 11.4 shall (a) be
effected by valid and enforceable policies issued by insurance companies
licensed to do business in the state in which the Premises are located with a
general policyholder’s ratings of at least A- and a financial rating of at least
VI in the most current Best’s Insurance Reports available on the Commencement
Date, or if the Best’s ratings are changed or discontinued, the parties shall
agree to a comparable method of rating insurance companies, (b) name Tenant as
an additional insured, (c) state that such insurance shall not be canceled,
non-renewed or coverage materially reduced unless thirty (30) days advance
written notice is provided to Tenant, and (d) be maintained during the entire
Term. On or before the Commencement Date, and upon reasonable request
thereafter, Landlord shall provide evidence of the insurance required by this
Section 11.4 on ACORD form 27 (or better).

11.5 Throughout the Term, Tenant, at its sole cost and expense, shall keep or
cause to be kept for the mutual benefit of Landlord, Landlord’s managing agent
(presently Highwoods Properties, Inc. and its affiliates) and Tenant Commercial
General Liability Insurance (1986 ISO Form or its equivalent) with a combined
single limit, each Occurrence of at least Two Million and No/100 Dollars
($2,000,000.00), which policy shall insure against the liability of Tenant
arising out of and in connection with Tenant’s use of the Premises. Not more
frequently than once every seven and one-half (7½) years, Landlord may require
the limits of Tenant’s liability insurance to be increased (but not by more than
Two Million and No/100 Dollars ($2,000,000.00) at any one (1) time) if in
Landlord’s reasonable judgment (or that of Landlord’s mortgagee) the coverage is
insufficient and such an increase is necessary to meet the standards of
insurance coverage then currently being maintained on similar buildings in the
immediate vicinity of the Building. To the extent insurance coverage is
increased pursuant to this provision, Landlord shall also increase its coverage
carried pursuant to Section 11.4. Subject to Section 11.11 hereof, all insurance
required to be maintained by Tenant under this Section 11.5 shall (a) be
effected by valid and enforceable policies issued by insurance companies
licensed to do business in the state in which the Premises are located with a
general policyholder’s ratings of at least A- and a financial rating of at least
VI in the most current Best’s Insurance Reports available on the Commencement
Date, or if the Best’s ratings are changed or discontinued, the parties shall
agree to a comparable method of rating insurance companies, (b) name Landlord
and Landlord’s managing agent (presently Highwoods Properties, Inc.) as an
additional insured, (c) state that such insurance shall not be canceled,
non-renewed or coverage materially reduced unless thirty (30) days advance
written notice is provided to Landlord, and (d) be maintained during the entire
Term. On or before the Commencement Date, and upon reasonable request
thereafter, Tenant shall provide evidence of the insurance required by this
Section 11.5 on ACORD form 27 (or better). If Tenant fails to provide Landlord
with such certificates or other evidence of insurance coverage during the
forty-five (45) day period following Landlord’s written demand for same,
Landlord may obtain such coverage and Tenant shall reimburse the cost thereof on
demand.

11.6 Each party shall keep its personal property and trade fixtures in the
Premises and Building insured with the equivalent of ISO Special Form Property
Insurance in the amount of the full replacement cost of the property and
fixtures. Tenant shall also keep any non-standard improvements made to the
Premises at Tenant’s request insured to the same degree as Tenant’s personal
property. Landlord shall not be obligated to insure against any loss of or
damage to any of Tenant’s property described in this Section 11.6. Tenant shall
not be obligated to insure against any loss of or damage to any of Landlord’s
property described in this Section 11.6.

11.7 As respects all policies of insurance carried or maintained pursuant to
this Lease, Tenant and Landlord each waive the insurance carriers rights of
subrogation.

11.8 Anything in this Lease to the contrary notwithstanding, Landlord and Tenant
each hereby waive any and all rights of recovery, claim, action or cause of
action against the other, its agents, officers, or employees, for any loss or
damage that may occur to the Premises, or any improvements thereto, or to the
Building, or any improvements thereto, or any personal property of such party
therein, by reason of fire, the elements, or any other cause to the extent that
such rights of recovery, claim, action or cause of action are or would be
covered by insurance required under this Lease (regardless of whether or not the
party required to carry such insurance in fact carries such insurance),
regardless of cause or origin, including negligence of the other party hereto,
its agents, officers or employees, and covenants that no insurer shall have any
right of subrogation against such other party.

11.9 Subject to the terms of Section 11.8 hereof, Tenant hereby indemnifies and
holds Landlord harmless from and against any and all claims by third parties
arising out of and in connection with Tenant’s use of the Premises, and in each
case from and against any and all damages, losses, claims, actions, liabilities,
lawsuits, costs and expenses, including without limitation attorneys’ fees and
loss of life, personal injury and/or damage to property, arising in connection
with any such claim or claims as described in this Section 11.9, or any action
brought thereon. If such action is brought against Landlord, Tenant upon notice
from Landlord shall defend the same through counsel selected by Tenant’s
insurer, or other counsel reasonably acceptable to Landlord.

11.10 Subject to the terms of Section 11.8 hereof, Landlord hereby indemnifies
and holds Tenant harmless from and against any and all claims by third parties
arising out of and in connection with Landlord’s use of the Premises, and in
each case from and against any and all damages, losses, claims, actions,
liabilities, lawsuits, costs and expenses, including without limitation
attorneys’ fees and loss of life, personal injury and/or damage to property,
arising in connection with any such claim or claims as described in this Section
11.10, or any action brought thereon. If such action is brought against Tenant,
Landlord upon notice from Tenant shall defend the same through counsel selected
by Landlord’s insurer, or other counsel reasonably acceptable to Tenant.

11.11 Notwithstanding any other provision of this Lease, Landlord shall not be
liable to Tenant for any special, consequential, incidental or punitive damages.


ARTICLE 12


SUBORDINATION AND ATTORNMENT/LANDLORD FINANCING

12.1 Tenant agrees that this Lease will be either subordinate or superior to any
mortgage heretofore or hereafter executed by Landlord covering the Premises,
depending on the requirements of such mortgagee, provided that in the event this
Lease is subordinate to any such mortgage, the mortgagee shall agree in writing
in a form mutually acceptable to such mortgagee and Tenant not to disturb
Tenant’s occupancy of the Premises except in accordance with the terms of this
Lease. Within twenty (20) days after request to do so from Tenant, Landlord or
Landlord’s mortgagee, the parties will execute such agreement making this Lease
superior or subordinate and containing such other agreements and covenants on
Tenant’s part as Landlord’s mortgagee may reasonably request, and providing that
Tenant will agree to attorn to said mortgagee provided the mortgagee agrees not
to disturb Tenant’s possession hereunder so long as Tenant is in compliance with
this Lease. Further, Tenant agrees to execute within twenty (20) days after
request therefor, and as often as reasonably requested, estoppel certificates
substantially in the form of Exhibit C attached hereto and incorporated herein
by this reference. Landlord shall attach to such estoppel certificate copies of
all modifications or amendments.

12.2 Tenant agrees to give any mortgagee of Landlord which has provided a
non-disturbance agreement to Tenant, notice of, and a reasonable opportunity
(which shall in no event be less than thirty (30) days after written notice
thereof is delivered to mortgagee as herein provided) to cure, any Landlord
default hereunder; and Tenant agrees to accept such cure if effected by such
mortgagee. No termination of this Lease by Tenant shall be effective until such
notice has been given and the cure period has expired without the default having
been cured. Further, Tenant agrees to permit such mortgagee (or other purchaser
at any foreclosure sale), and its successors and assigns, on acquiring
Landlord’s interest in the Premises and this Lease, to become substitute
Landlord hereunder, with liability only for such Landlord obligations as accrue
after Landlord’s interest is so acquired. Tenant agrees to attorn to any such
successor Landlord.


ARTICLE 13


SIGNS

13.1 Tenant shall be permitted to install a sign on the Building (the “Building
Sign”). Landlord and Tenant shall approve the sign specifications for the
Building Sign, which approval shall not be unreasonably withheld or delayed. No
sign, advertisement or notice referring to Tenant shall be inscribed, painted,
affixed or otherwise displayed on any part of the exterior of the Building
(including Tenant’s windows and doors) that violates any applicable Law or
applicable restriction, including any applicable restrictive covenant. In
addition to the Building Sign, Tenant shall have the right to install at its own
expense any sign at the Building, provided that such sign and its size and
location (i) otherwise comply with the terms of this Section 13.1 and (ii) have
been approved by Landlord, such approval to not be unreasonably delayed or
withheld. If any exterior sign, advertisement or notice that does not conform to
the requirements set forth in this Section 13.1 is exhibited or installed by
Tenant, Landlord shall have the right to remove the same at Tenant’s expense.
All of Tenant’s signs shall be: (a) installed after Tenant has obtained, at
Tenant’s sole cost and expense, all permits, approvals and licenses required
therefor and delivered copies thereof to Landlord, and (b) at Tenant’s sole cost
and expense, installed, maintained, repaired and replaced in a first-class
manner. Landlord reserves the right to affix, install and display signs,
advertisements and notices on any part of the exterior of the Building and/or on
the Land to sell the Building at any time during the Term so long as they are
first-class and reasonable in quantity and size. Landlord reserves the right to
affix, install and display signs, advertisements and notices on any part of the
exterior of the Building and/or on the Land to lease the Premises during the
last twelve (12) months of the Term so long as they are first-class and
reasonable in quantity and size.


ARTICLE 14


ACCESS TO PREMISES

14.1 Provided that Landlord first gives reasonable notice under the
circumstances and Landlord does not unreasonably interfere with Tenant’s right
of quiet enjoyment of the Premises (except in cases of emergency), Landlord
shall have the right, at all reasonable times, either itself or through its
authorized agents, to enter the Premises (i) to make repairs, alterations or
changes as Landlord deems necessary, (ii) to inspect the Premises, and (iii) to
show the Premises to prospective mortgagees and purchasers. Landlord shall have
the right, either itself or through its authorized agents, to enter the Premises
at all reasonable times to show the Premises to prospective tenants during the
three hundred sixty (360) day period immediately preceding the Expiration Date.
Landlord shall have the right to enter the Premises at any time in the event of
an emergency.


ARTICLE 15


EVENTS OF DEFAULT

15.1 The occurrence of any of the following shall constitute a default by Tenant
under this Lease:

  (a) If Tenant shall fail to pay any payment of Base Rent when due.


  (b) If Tenant shall fail to pay any payment of Additional Rent when due, or
shall fail to make when due any other payment required by this Lease.


  (c) If Tenant shall violate or fail to perform any term, condition, covenant
or agreement to be performed or observed by Tenant under this Lease other than
as otherwise set forth in this Section 15.1.


  (d) An Event of Bankruptcy occurs as specified in Article 18 hereof with
respect to Tenant.


  (e) A dissolution of Tenant or liquidation of substantially all of Tenant’s
assets occurs.


15.2 The occurrence of any default described in Section 15.1(d) or Section
15.1(e) shall be an “Event of Default.” The occurrence of any default described
in Section 15.1(a) or Section 15.1(b) shall become an “Event of Default” only
after the passage of five (5) business days following Tenant’s receipt of
written notice from Landlord of the occurrence of said default, provided such
default is not cured during such cure period. The occurrence of any other
default described in Section 15.1(c) hereof shall become an “Event of Default”
only after the passage of thirty (30) days following Tenant’s receipt of written
notice from Landlord of the occurrence of said default, provided such default is
not cured during such cure period (provided that in the case of any default
described in Section 15.1(c) that cannot be cured by the payment of money and
cannot with diligence be cured within such thirty (30) day period, if Tenant
shall proceed promptly to cure the same and thereafter shall prosecute the
curing of such default with diligence and continuity, then the time within which
such default may be cured shall be extended so long as Tenant continues to
diligently prosecute the same to completion).

15.3 Upon the occurrence of an Event of Default, in addition to any other lawful
right or remedy that Landlord may have, Landlord at its option may do the
following: (a) terminate this Lease; (b) repossess the Premises, and with or
without terminating, relet the same at such amount as Landlord deems reasonable;
and if the amount for which the Premises is relet is less than Tenant’s Rent and
all other obligations of Tenant to Landlord hereunder, then Tenant shall
immediately pay the difference on demand to Landlord, but if in excess of
Tenant’s Rent, and all other obligations of Tenant hereunder, the entire amount
obtained from such reletting shall belong to Landlord, free of any claim of
Tenant thereto; (c) seize and hold any personal property of Tenant located in
the Premises and assert against the same a lien for monies due Landlord; or (d)
without obtaining any court authorization, lock the Premises and deny Tenant
access thereto. All reasonable expenses of Landlord in repairing, restoring, or
altering the Premises for reletting as general office space, together with
leasing fees and all other expenses in seeking and obtaining a new Tenant, shall
be charged to and be a liability of Tenant. Tenant shall pay Landlord’s
reasonable attorneys’ fees in pursuing any of the foregoing remedies, or in
collecting any Rent due by Tenant hereunder. Any reference to attorney’s fees
and related expenses in this Lease shall mean those that are reasonable in
amount, actually incurred, determined without reference to statutory
presumption, based on the standard hourly rate of the attorneys and paralegals
performing the tasks, and actual number of hours spent.

15.4 All rights and remedies of Landlord are cumulative, and the exercise of any
one shall not be an election excluding Landlord at any other time from exercise
of a different or inconsistent remedy. No exercise by Landlord of any right or
remedy granted herein shall constitute or effect a termination of this Lease
unless Landlord shall so elect by written notice delivered to Tenant.

15.5 The failure of Landlord to exercise its rights in connection with this
Lease or any breach or violation of any term, or any subsequent breach of the
same or any other term, covenant or condition herein contained shall not be a
waiver of such term, covenant or condition or any subsequent breach of the same
or any other covenant or condition herein contained. No acceptance by Landlord
of a lesser sum than the Base Rent, administrative charges, Additional Rent and
other sums then due shall be deemed to be other than on account of the earliest
installment of such payments due, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment be deemed as accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such installment or pursue any other
remedy provided in this Lease.

15.6 In addition, no payments of money by Tenant to Landlord after the
expiration or termination of this Lease after the giving of any notice by
Landlord to Tenant shall reinstate or extend the Term, or make ineffective any
notice given to Tenant prior to the payment of such money. After the service of
notice or the commencement of a suit, or after final judgment granting Landlord
possession of the Premises, Landlord may receive and collect any sums due under
this Lease, and the payment thereof shall not make ineffective any notice or in
any manner affect any pending suit or any judgment previously obtained.

15.7 Tenant further agrees that Landlord may obtain an order for summary
ejectment from any court of competent jurisdiction without prejudice to
Landlord’s rights to otherwise collect rents from Tenant.

15.8 The occurrence of any of the following shall constitute a default by
Landlord under this Lease: if Landlord breaches or fails to observe, keep, or
perform any term, covenant or condition of this Lease on its part to be
observed, kept or performed. The occurrence of any monetary default described in
this Section 15.9 shall be a “Landlord Event of Default” following the passage
of five (5) business days following Landlord’s receipt of written notice from
Tenant of the occurrence of such default, provided such default is not cured
during such cure period. The occurrence of any non-monetary default described in
this Section 15.9 shall be a “Landlord Event of Default” following the passage
of thirty (30) days following Landlord’s receipt of written notice from Tenant
of the occurrence of such default, provided such default is not cured during
such cure period (provided that in the case of any default by Landlord hereunder
that cannot be cured by the payment of money and cannot with diligence be cured
within such thirty (30) day period, if Landlord shall proceed promptly to cure
the same and thereafter shall prosecute the curing of such default with
diligence and continuity, then the time within which such default may be cured
shall be extended so long as Landlord continues to diligently prosecute the same
to completion).

15.9 Upon the occurrence and during the continuation of a Landlord Event of
Default, Tenant may exercise any legal or equitable rights or remedies to which
Tenant may be entitled, all of which shall be cumulative, provided, however,
that Tenant shall have no right of set-off against Rent otherwise due and
payable under this Lease. Without limiting Tenant’s legal or equitable rights
and remedies under applicable laws, in the event of an emergency or other
circumstances requiring an immediate response to avoid injury to person or
property or a profound effect on the work environment, Tenant shall have the
right to cure Landlord’s default, and any sums incurred by Tenant as a result
thereof shall be invoiced to Landlord. Landlord shall pay Tenant within thirty
(30) days of receipt of such invoice if the cost of such cure was the financial
responsibility of Landlord under the terms of this Lease. In the event it
becomes necessary for Tenant to employ an attorney to enforce the terms,
covenants and conditions of this Lease to be observed or performed by Landlord,
or to cure any Landlord Event of Default with respect thereto, then Landlord
agrees that Landlord will pay and reimburse Tenant, on demand therefor, the
reasonable attorneys’ fees, costs and expenses, including court costs, incurred
by Tenant in connection therewith.


ARTICLE 16


MULTIPLE EVENTS OF DEFAULT

16.1 Tenant acknowledges that any rights or options of first refusal, to extend
the Term, or to purchase the Premises or the Building are conditioned upon no
Event of Default existing at the time of exercise of such option.


ARTICLE 17


PROPERTY OF TENANT

17.1 Tenant shall pay, timely, any and all taxes levied or assessed against or
upon Tenant’s equipment, fixtures, furniture, leasehold improvements and
personal property located in the Premises. Provided Tenant is not in default
hereunder, Tenant may, prior to the Expiration Date, remove all fixtures and
equipment which it has placed in the Premises; provided, however, Tenant repairs
all damages caused by such removal. If Tenant does not remove its property from
the Premises upon termination (for whatever cause) of this Lease, such property
shall be deemed abandoned by Tenant, and Landlord may dispose of the same in
whatever manner Landlord may elect without any liability to Tenant.


ARTICLE 18


BANKRUPTCY

18.1 Each of the following shall be an “Event of Bankruptcy” under this Lease:
(a) Tenant becoming insolvent, as that term is defined in Title 11 of the United
States Code (as amended, the “Bankruptcy Code”), or under the insolvency laws of
any state, district, commonwealth or territory of the United States (as amended,
the “Insolvency Laws”); (b) the appointment of a receiver or custodian for any
or all of Tenant’s property or assets which is not dismissed within sixty (60)
days after such appointment or the institution of a foreclosure action upon any
of Tenant’s real or personal property; (c) Tenant’s filing or consenting to a
petition under the provisions of the Bankruptcy Code or the Insolvency Laws or
in any bankruptcy, reorganization, composition, extension, arrangement or
insolvency proceeding; (d) the filing of a petition against Tenant as the
subject debtor under the Bankruptcy Code or Insolvency Laws, which is not
consented to by such subject debtor and which either (i) is not dismissed within
sixty (60) days of filing, or (ii) results in the issuance of an order for
relief against the debtor; or (e) Tenant’s making or consenting to an assignment
for the benefit of creditors or a common law composition of creditors.

18.2 (a) Upon occurrence of an Event of Bankruptcy, Landlord shall have all
rights and remedies available to Landlord pursuant to Article 15 hereof;
provided, however, that while a case in which Tenant is the subject debtor under
the Bankruptcy Code is pending, Landlord shall not exercise its rights and
remedies pursuant to Article 15 hereof so long as both (i) the Bankruptcy Code
prohibits the exercise of such rights and remedies and (ii) Tenant is in
compliance with the provisions of Section 18.2(b) and Section 18.2(c) hereof. In
the event a trustee in bankruptcy is named for Tenant pursuant to the Bankruptcy
Code, references to “Tenant” in this Article 18 shall be deemed to be such
trustee in bankruptcy, as applicable.

  (b) In the event Tenant becomes the subject debtor in a case pending under the
Bankruptcy Code, Landlord’s right to terminate this Lease pursuant to Section
18.2(a) hereof shall be subject, to the extent required by the Bankruptcy Code,
to any rights of Tenant to assume or assign this Lease pursuant to the
Bankruptcy Code. Tenant shall not have the right to assume or assign this Lease
unless Tenant promptly (i) cures all Events of Default under this Lease,
(ii) compensates Landlord for monetary damages incurred as a result of such
Events of Default, (iii) provides adequate assurance of future performance (as
defined in Section 18.2(c) hereof) on the part of Tenant or on the part of the
assignee of Tenant, and (iv) complies with all other requirements of the
Bankruptcy Code. Tenant agrees in advance that Landlord may terminate this Lease
in accordance with Section 18.2(a) hereof if the foregoing criteria for
assumption or assignment are not met, or if, after such assumption or
assignment, an Event of Default occurs hereunder.


  (c) Landlord and Tenant hereby agree in advance that adequate assurance of
future performance on the part of Tenant as used in Section 18.2(b) hereof shall
mean that all of the following minimum criteria must be met:


  (i) Tenant’s gross receipts during the thirty (30) day period immediately
preceding the initiation of the case under the Bankruptcy Code must be equal to
or greater than the next monthly installment of Base Rent due under this Lease.


  (ii) Both the average and median of Tenant’s gross receipts (calculated on a
monthly basis) during the six (6) month period immediately preceding the
initiation of the case under the Bankruptcy Code must be equal to or greater
than the next monthly installment of Base Rent due under this Lease.


  (iii) Tenant must pay its estimated pro rata share of the cost of all services
provided by Landlord hereunder (whether directly or through agents or
contractors and whether or not previously included as part of Base Rent), in
advance of the performance or provision of such services.


  (iv) Tenant must agree that Tenant’s business shall be conducted in a first
class manner and that no liquidating sales, auctions or other non-first class
business operations shall be conducted on the Premises.


  (v) Tenant must agree that Tenant shall continue to engage in the Permitted
Use at the Premises and that no prohibited use of the Premises shall be
permitted. It is understood that Landlord’s asset will be substantially impaired
if Tenant makes any use of the Premises other than the Permitted Use.


  (vi) Tenant must pay to Landlord at the time the next monthly installment of
Base Rent is due under this Lease, in addition to such installment of Base Rent,
an amount equal to the monthly installments of Base Rent and Additional Rent due
under this Lease for the next two (2) months thereafter, said amount to be held
by Landlord in escrow (the “Escrow Account”) until Tenant defaults in its
payment of Rent or other obligations under this Lease (whereupon Landlord shall
have the right to draw on the Escrow Account) or until the expiration or earlier
termination of the Term (whereupon the funds shall be returned to Tenant).


  (vii) Tenant must agree to pay to Landlord at any time Landlord is authorized
to and does draw on the Escrow Account the amount necessary to restore the
Escrow Account to the original level required by Section 18.2(c)(vi) hereof.


  (viii) All assurances of future performance specified in the Bankruptcy Code
must be provided.


  (d) Landlord and Tenant hereby agree in advance that adequate assurance of
future performance on the part of the assignee of Tenant as used in Section
18.2(b) hereof shall mean that all of the following minimum criteria must be
met:


  (i) Any proposed assignee must have, as demonstrated to Landlord’s
satisfaction, a net worth (as defined in accordance with generally accepted
accounting principles consistently applied) of not less than the net worth of
Tenant on the Effective Date, increased by seven percent (7%), compounded
annually, for each year from the Effective Date through the date of the proposed
assignment. It is understood and agreed that the financial condition and
resources of Tenant were a material inducement to Landlord in entering into this
Lease.


  (ii) Tenant must agree that the assumption or assignment of this Lease will
not violate or affect the rights of other tenants in the Premises, if any.


  (iii) Any proposed assignee must have been engaged in the conduct of business
for the five (5) years prior to any such proposed assignment, which business
does not violate the Permitted Use allowed under Section 5.1 hereof and such
proposed assignee shall continue to engage in the Permitted Use during the
remaining Term. It is understood that Landlord’s asset will be substantially
impaired if any assignee of this Lease makes any use of the Premises other than
the Permitted Use.


  (iv) Any proposed assignee of this Lease must assume and agree to be
personally bound by the provisions of this Lease.


  (v) All assurances of future performance specified in the Bankruptcy Code must
be provided.



ARTICLE 19


DAMAGES TO PREMISES

19.1 If the Premises shall be partially damaged by fire or other casualty,
Landlord shall, except as otherwise provided herein, promptly repair and restore
the Premises (exclusive of Tenant Improvements, other improvements made by
Tenant, Tenant’s trade fixtures, decorations, signs, and contents) substantially
to the condition thereof immediately prior to such damage or destruction. If by
reason of such occurrence, (a) the Premises are damaged in whole or in part
during the last two (2) years of the Term (unless Tenant commits to renew the
Lease pursuant to an outstanding renewal right); or (b) the Building containing
the Premises is damaged (whether or not the Premises are damaged) to an extent
of fifty percent (50%) or more of the then existing fair market value thereof,
then Landlord may elect either to repair the damage as aforesaid, or to cancel
this Lease by written notice of cancellation given to Tenant within sixty (60)
days after the date of such occurrence, and thereupon this Lease shall
terminate. Tenant shall vacate and surrender the Premises to Landlord within the
forty-five (45) day period commencing upon Tenant’s receipt of such notice of
termination. In addition, without limiting any other remedies Tenant may have
under applicable law, Tenant may also terminate this Lease by written notice
given to Landlord at any time between the two hundred seventy first (271st) and
two hundred eighty sixth (286th) day after the occurrence of any such casualty,
if Landlord has failed to restore the damaged portions of the Building
(including the Premises but excluding Tenant Improvements, other improvements
made by Tenant, Tenant’s trade fixtures, decorations, signs, and contents)
within two hundred seventy (270) days of such casualty (the “Rebuild Period”).
However, if Landlord is prevented by Delays from completing the restoration
within the Rebuild Period, and if Landlord provides Tenant with written notice
of the cause for the Delays within fifteen (15) days after the occurrence of the
Delays, such notice to contain the reason for the Delays and a good faith
estimate of the period of the Delays caused thereby, then the Rebuild Period
shall be extended by a period equal to the Delays and Landlord shall diligently
pursue restoration of the damaged areas of the Building to completion; and
Tenant may not elect to terminate this Lease until the extended Rebuild Period
has expired with the Building not having been substantially restored. In the
event the Rebuild Period is so extended, Tenant’s fifteen (15) day notice of
termination period shall begin to run upon the expiration of the Rebuild Period
as extended pursuant to this Article 19. Upon the termination of this Lease as
aforesaid, Tenant’s liability for the Rent and other charges reserved hereunder
shall cease as of the effective date of the termination of this Lease, subject,
however, to the provisions for abatement of Rent as set forth in Section 19.3
hereof.

19.2 Unless this Lease is terminated as aforesaid, this Lease shall remain in
full force and effect, and Tenant shall promptly repair, restore, or replace the
Tenant Improvements, other improvements made by Tenant, trade fixtures,
decorations, signs, and contents in the Premises in a manner and to at least a
condition equal to that existing prior to their damage or destruction, and the
proceeds of all insurance carried by Tenant on said property shall be held in
trust by Tenant for the purposes of such repair, restoration, or replacement.

19.3 If, by reason of such fire or other casualty, the Premises is rendered
wholly untenantable, then the Rent payable by Tenant shall be fully abated, or
if only partially damaged, such Rent and other charges shall be abated
proportionately as to that portion of the Premises rendered untenantable, in
either event (unless this Lease is terminated, as aforesaid) from the date of
such casualty until the Premises have been substantially repaired and restored,
or until Tenant’s business operations are restored in the entire Premises,
whichever shall first occur. The overall working environment and material
interference with Tenant’s use of the Premises by reason or reduction in the
services available (such as elevators, utilities, etc.), access, parking, and
common area space shall also be used in calculating the degree to which the
Premises are rendered untenantable. Tenant shall continue the operation of
Tenant’s business in the Premises or any part thereof not so damaged during any
such period to the extent reasonably practicable from the standpoint of prudent
business management. However, if the negligence or other wrongful conduct of
Tenant or of Tenant’s subtenants, licensees, contractors, or invitees, or their
respective agents or employees causes such damages or other casualty, there
shall be no abatement of Rent.


ARTICLE 20


EMINENT DOMAIN

20.1 If all of the Premises, or such part thereof as will make the same unusable
for the purposes contemplated by this Lease, be taken under the power of eminent
domain (or a conveyance in lieu thereof), then this Lease shall terminate as of
the date possession is taken by the condemnor, and Rent shall be adjusted
between Landlord and Tenant as of such date. If only a portion of the Premises,
the Building or the Land is taken and Tenant can continue use of the remainder,
then this Lease will not terminate, but Rent shall abate in a just and
proportionate amount to the loss of use occasioned by the taking. Landlord shall
be entitled to receive and retain the entire award for the affected portion of
the Building. Tenant shall have no right or claim to advance any claim against
Landlord for any part of any award made to or received by Landlord for any
taking and no right or claim for any alleged value of the unexpired portion of
this Lease, or its leasehold estate, or for costs of removal, relocation,
business interruption expense or any other damages arising out of such taking.
Tenant, however, shall not be prevented from making a claim against the
condemning party (but not against Landlord) for any moving expenses, loss of
profits, or taking of Tenant’s personal property (other than its leasehold
estate) to which Tenant may be entitled. Any such award shall not reduce the
amount of the award otherwise payable to Landlord, if any.


ARTICLE 21


COMPLIANCE

21.1 Landlord hereby represents that on or before the Commencement Date Landlord
shall cause the Building and the Premises to be in compliance with all
applicable Laws in effect on the Commencement Date.

21.2 During the Term, Tenant, at Tenant’s expense, shall cause the Premises to
be in compliance with all applicable Laws then in effect.

21.3 If Tenant receives any notices alleging violation of this Article 21, any
written claims or threats regarding non-compliance with this Article 21, or any
governmental or regulatory actions or investigations instituted or threatened
regarding non-compliance with this Article 21, then Tenant shall, within ten
(10) Business Days after receipt of such, advise Landlord in writing or
Landlord’s designated Building manager in person, and provide Landlord with
copies of any such claim, threat, action or investigation, as applicable.


ARTICLE 22


QUIET ENJOYMENT

22.1 So long as no Event of Default has occurred and is continuing, Tenant shall
have and enjoy peacefully the possession of the Premises during the Term hereof.


ARTICLE 23


PARKING

23.1 Landlord shall construct and maintain on the Premises at least three and
three-fourths (3.75) parking spaces per 1,000 Rentable Square Feet in the
Building for the exclusive use of Tenant. If Landlord is required to construct
or install controls or restrictions to enforce such parking availability, the
costs of such installation, maintenance and management shall be an Operating
Expense under this Lease, provided, however, that if Tenant objects to such
expense, Landlord shall be relieved of any obligation to enforce such parking
against third parties.


ARTICLE 24


SECURITY DEPOSIT

24.1 Upon the execution of this Lease, Tenant shall not deliver to Landlord a
security deposit.


ARTICLE 25


NOTICES

25.1 All notices, demands and requests which may be given or which are required
to be given by either party to the other must be in writing. All notices,
demands and requests by Landlord or Tenant shall be addressed as follows (or to
such other address as a party may specify by duly given notice):

Landlord: Highwoods Properties, Inc.
2120 West End Avenue, Suite 100
Nashville, Tennessee 37203
Facsimile: (615) 320-5607
With a copy to:
Highwoods/Tennessee Holdings, L.P.
c/o Highwoods Properties, Inc.
100 Smoketree Court, Suite 600,
Raleigh, North Carolina 27604
Attention: Manager, Lease Administration
Facsimile:(919) 876-2448
Tenant:
Healthways, Inc.
3841 Green Hills Village Drive
Nashville, Tennessee 37215
Attention: Dennis Jackson
Facsimile: (615) 665-7697
With a copy to:
Bass, Berry& Sims PLC
315 Deaderick Street, Suite 2700
Nashville, Tennessee 37238
Attention: T. Andrew Smith
Facsimile: 615-742-0444

25.2 Notices, demands or requests which Landlord or Tenant are required or
desire to give the other hereunder shall be deemed to have been properly given
for all purposes if (a) delivered against a written receipt of delivery, (b)
mailed by express, registered or certified mail of the United States Postal
Service, return receipt requested, postage prepaid, (c) delivered to a
nationally recognized overnight courier service for next business day delivery,
to its addressee at such party’s address as set forth above or (d) delivered via
telecopier or facsimile transmission to the facsimile number listed above,
provided, however, that if such communication is given via telecopier or
facsimile transmission, an original counterpart of such communication shall be
sent concurrently in either the manner specified in Section 25.2(b) or Section
25.2(c) hereof and written confirmation of receipt of transmission shall be
provided. Each such notice, demand or request shall be deemed to have been
received upon the earlier of the actual receipt or refusal by the addressee or
five (5) Business Days after deposit thereof at any main or branch United States
post office if sent in accordance with Section 25.2(b) hereof, and the next
Business Day after deposit thereof with the courier if sent pursuant to Section
25.2(c) hereof. The parties shall notify the other of any change in address,
which notification must be at least fifteen (15) days in advance of it being
effective.

25.3 Notices may be given on behalf of any party by such party's legal counsel.


ARTICLE 26


HOLDING OVER

26.1 If Tenant shall hold over after the Expiration Date or other termination of
this Lease, such holding over shall not be deemed to be a renewal of this Lease
but shall be deemed to create a tenancy-at-sufferance and by such holding over
Tenant shall continue to be bound by all of the terms and conditions of this
Lease, except that during such tenancy-at-sufferance Tenant shall pay to
Landlord (i) Rent at the rate equal to one hundred fifty percent (150 %) of that
provided for in Article 6 hereof, as such Rent may have been increased in
accordance with the terms of Article 6 hereof, and (ii) any and all Operating
Expenses and other forms of Additional Rent payable under this Lease. The
increased Rent during such holding over is intended to compensate Landlord
partially for losses, damages and expenses, including frustrating and delaying
Landlord’s ability to secure a replacement tenant.


ARTICLE 27


BROKER’S COMMISSIONS

27.1 Tenant and Landlord represent and warrant that each has not dealt with any
real estate broker, finder or other person, with respect to this Lease in any
manner, except CB Richard Ellis, Inc. whose address is 150 4th Avenue, N.,
Nashville, Tennessee 37219. Landlord shall pay only any commissions or fees that
are payable to the above-named broker or finder with respect to this Lease
pursuant to Landlord’s separate agreement with such broker or finder. Both
parties shall indemnify and hold the other harmless from any and all damages
resulting from claims that may be asserted by any other broker, finder or other
person (including, without limitation, any substitute or replacement broker
claiming to have been engaged by the other party in the future), claiming to
have dealt with the other party in connection with this Lease or any amendment
or extension hereto, or which may result in Tenant leasing other or enlarged
space from Landlord. The provisions of this Section 30.1 shall survive the
termination of this Lease.


ARTICLE 28


ENVIRONMENTAL COMPLIANCE

28.1 (a) Tenant shall not (either with or without negligence) cause or permit
the escape, disposal or release of any biologically active or other hazardous
substances, or materials. Tenant shall not allow the storage or use of such
substances or materials in any manner not sanctioned by law, nor allow to be
brought into the Building any such materials or substances except to use in the
ordinary course of Tenant’s business. Tenant covenants and agrees that the
Premises will at all times during its use or occupancy thereof be kept and
maintained so as to comply with all now existing or hereafter enacted or issued
statutes, laws, rules, ordinances, orders, permits and regulations of all state,
federal, local and other governmental and regulatory authorities, agencies and
bodies applicable to the Premises, pertaining to environmental matters or
regulating, prohibiting or otherwise having to do with asbestos and all other
toxic, radioactive, or hazardous wastes or material including, but not limited
to, the Federal Clean Air Act, the Federal Water Pollution Control Act, and the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as from time to time amended (all hereafter collectively called “Environmental
Laws”). Tenant shall execute affidavits, representations and the like, from time
to time, at Landlord’s reasonable request, concerning Tenant’s best knowledge
and belief regarding the presence of hazardous substances or materials on the
Premises.

  (b) Tenant shall hold Landlord free, harmless, and indemnified from any
penalty, fine, claim, demand, liability, cost, or charge whatsoever which
Landlord shall incur, by reason of Tenant’s failure to comply with this Article
28 including, but not limited to: (i) the cost of bringing the Premises into
compliance with all Environmental Laws and in a non-contaminated state, the same
condition as prior to occupancy; (ii) the reasonable cost of all appropriate
tests and examinations of the Premises to confirm that the Premises have been
brought into compliance with all Environmental Laws; and (iii) the reasonable
fees and expenses of Landlord’s attorneys, engineers, and consultants incurred
by Landlord in enforcing and confirming compliance with this Article 28.


  (c) For the purposes of this Article 28, the Premises shall include the real
estate covered by this Lease; all improvements thereon; all personal property
used in connection with the Premises (including that owned by Tenant); and the
soil, ground water, and surface water of the Premises, if the Premises includes
any ground area.


  (d) Landlord and its engineers, technicians, and consultants (collectively the
“Auditors”) may, from time to time as Landlord deems appropriate, conduct
periodic tests and examinations (“Audits”) of the Premises to confirm and
monitor Tenant’s compliance with this Article 28. Such Audits shall be conducted
in such a manner as to minimize the interference with Tenant’s Permitted Use;
however in all cases, the Audits shall be of such nature and scope as shall be
reasonably required by then existing technology to confirm Tenant’s compliance
with this Article 28. Tenant shall fully cooperate with Landlord and its
Auditors in the conduct of such Audits. Landlord shall pay the cost of such
Audits unless an Audit shall disclose a material failure of Tenant to comply
with this Article 28, in which case, Tenant shall pay on demand the cost of such
Audits as they relate to the Premises.


  (e) Provided, however, the foregoing covenants and undertakings of Tenant
contained in this Article 28 shall not apply to any condition or matter
constituting a violation of any Environmental Law: (i) which existed prior to
the commencement of Tenant’s use or occupancy of the Premises; (ii) which was
not caused, in whole or in part, by Tenant or Tenant’s agents, employees,
officers, partners, contractors or invitees; or (iii) to the extent such
violation is caused by, or results from the acts or neglects of Landlord or
Landlord’s agents, employees, officers, partners, contractors, guests, or
invitees.


  (f) The covenants contained in this Article 28 shall survive the expiration or
termination of this Lease, and shall continue for so long as Landlord and its
successors and assigns may be subject to any expense, liability, charge,
penalty, or obligation against which Tenant has agreed to indemnify Landlord
under this Article 28.



ARTICLE 29


MISCELLANEOUS

29.1 Headings of sections are for convenience only and shall not be considered
in construing the meaning of the contents of such section. The invalidity of any
portion of this Lease shall not have any effect on the balance hereof. Should
either party hereto institute or defend any legal proceedings against the other
party for breach of any provision herein contained, the non-prevailing party
shall be liable for the costs and expenses of the prevailing party, including
its reasonable attorneys’ fees (at all tribunal levels). This Lease shall be
binding upon the respective parties hereto, and upon their heirs, executors,
successors and assigns. This Lease supersedes and cancels all prior negotiations
between the parties, and no changes shall be effective unless in writing signed
by both parties. Tenant acknowledges and agrees that it has not relied upon any
statements, representations, agreements or warranties except those expressed in
this Lease, and that this Lease contains the entire agreement of the parties
hereto with respect to the subject matter hereof. Landlord may sell the Premises
or the Building without affecting the obligations of Tenant hereunder; upon the
sale of the Premises or the Building, Landlord shall be released from any
liability thereafter accruing under this Lease. If any prepaid Rent has been
paid by Tenant, Landlord may transfer the prepaid Rent to Landlord’s successor
and upon such transfer, Landlord shall be released from any liability for return
of the prepaid Rent. This Lease may not be recorded without Landlord’s prior
written consent, but Tenant agrees on request of Landlord and Landlord agrees on
request of Tenant to execute a memorandum hereof for recording purposes. The
singular shall include the plural, and the masculine, feminine or neuter
includes the other. If Landlord, or its employees, officers, directors,
stockholders or partners are ordered to pay Tenant a money judgment because of
Landlord’s default under this Lease, said money judgment may only be enforced
against and satisfied out of: (i) Landlord’s interest in the Building in which
the Premises are located including the rental income and proceeds from sale; and
(ii) any insurance or condemnation proceeds received because of damage or
condemnation to, or of, said Building that are available for use by Landlord. No
other assets of Landlord or said other parties exculpated by the preceding
sentence shall be liable for, or subject to, any such money judgment. This Lease
shall be interpreted and enforced in accordance with the laws of the State of
Tennessee. If requested by Landlord, Tenant shall furnish appropriate legal
documentation evidencing the valid existence in good standing of Tenant, and the
authority of any person signing this Lease to act for the Tenant. If requested
by Tenant, Landlord shall furnish appropriate legal documentation evidencing the
valid existence in good standing of Landlord, and the authority of any person
signing this Lease to act for the Landlord. If Tenant signs as a corporation,
Tenant does hereby covenant and warrant that Tenant is a duly authorized and
existing corporation, that Tenant has and is qualified to do business in the
State of Tennessee, that the corporation has a full right and authority to enter
into this Lease and that each of the persons signing on behalf of the
corporation is authorized to do so. The submission of this Lease to Tenant for
review does not constitute a reservation of or option for the Premises, and this
Lease shall become effective as a contract only upon the execution and delivery
by both Landlord and Tenant. The date of execution shall be entered on the top
of the first page of this Lease by Landlord, and shall be the date on which the
last party signed this Lease, or as otherwise may be specifically agreed by both
parties. Such date, once inserted, shall be established as the final day of
ratification by all parties to this Lease, and shall be the date for use
throughout this Lease as the “Effective Date.”


ARTICLE 30


CONFLICTS

30.1 In the event of any conflict between the provisions of this Lease
(exclusive of the Rules and Regulations) and the Rules and Regulations, the
provisions of this Lease (exclusive of the Rules and Regulations) shall control.


ARTICLE 31


RIGHT OF FIRST REFUSAL

31.1 Tenant shall have the right of first refusal to purchase the Premises,
including the Land and the Building, at any time during the Term of this Lease
that Landlord shall receive a Bona Fide Offer to purchase the Premises. Landlord
shall notify Tenant and provide Tenant with a true and correct copy of such Bona
Fide Offer. A “Bona Fide Offer” shall be deemed to be one made in writing by a
person or entity not related or affiliated with Landlord and which Landlord
intends to accept, subject to the terms and conditions of such offer, including
due diligence review by the offeror, and subject to the Tenant’s right of first
refusal provided for herein, but shall not include any offer to purchase the
Premises that is part of an offer for a portfolio of five (5) or more
properties, including the Premises, each of which is reasonably recognized as
commercial investment grade and is owned by Landlord or any Affiliate of
Landlord, as to which Tenant shall have no right of first refusal hereunder, as
to either said portfolio or the Premises. In the event that the Bona Fide Offer
concerns a portfolio of less than five (5) properties which includes the
Premises, the purchase price for such portfolio shall be apportioned among the
properties comprising said portfolio, including the Premises, either by the
terms of the Bona Fide Offer itself or, if no such apportionment is set forth in
said Bona Fide Offer, then by Landlord in good faith, taking into account the
fair market values of the portfolio properties, and such apportionment shall be
deemed controlling with respect to the purchase price to be paid by Tenant for
the Premises. Tenant shall, at Tenant’s option and within ten (10) Business Days
after receipt of Landlord’s notice of said Bona Fide Offer and receipt of a copy
thereof, provide a written notice to Landlord that Tenant will purchase the
Premises at the price set forth in said Bona Fide Offer or determined by
Landlord as hereinabove described, as the case may be, and otherwise upon the
terms and conditions contained in said Bona Fide Offer, excluding any provision
thereof relating to due diligence or other inspections of the Premises, except
for those relating to marketability of title or encumbrances. If Tenant provides
written notice to Landlord that Tenant desires to purchase the Premises,
Landlord shall sell the Premises to Tenant upon said terms and conditions and
said price. If Tenant provides written notice to Landlord that Tenant does not
desire to purchase the Premises, or fails to provide a timely written response
exercising Tenant’s rights under this Section 31.1, Tenant shall be deemed to
have waived any right for such Bona Fide Offer. Any conveyance of the Premises
made in the absence of substantial satisfaction of this Section 31.1 shall be
void. Tenant may enforce this right of first refusal, without limitation, by
injunction, specific performance or other equitable relief. Tenant’s election
not to exercise its right of first refusal shall terminate Tenant’s rights
hereunder as to such Bona Fide Offer. The terms and conditions contained in this
Section 31.1 shall be binding upon the successors and assigns of Landlord.


ARTICLE 32


TRADING WITH THE ENEMIES ACT; TERRORISM

32.1 The execution of this Lease by Tenant will not violate the Trading with the
Enemy Act, as amended, or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto. In addition,
Tenant warrants, represents and covenants that neither Tenant nor any permitted
assignee or subtenant, is or will be an entity or person (i) that is listed in
the Annex to, or is otherwise subject to the provisions of Executive Order 13224
issued on September 24, 2001 (“EO13224”), (ii) whose name appears on the United
States Treasury Department’s Office of Foreign Assets Control (“OFAC”) most
current list of “Specifically Designed National and Blocked Persons” (which list
may be published from time to time in various mediums including, but not limited
to, the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf), (iii) who commits,
threatens to commit or supports “terrorism”, as that term is defined in EO
13224, or (iv) who is otherwise affiliated with any entity or person listed in
subparts (i) – (iv) above (any and all parties or persons described in subparts
[i] – [iv] above are herein referred to as a “Prohibited Person”). Tenant
covenants and agrees that neither Tenant, nor any permitted assignee or
subtenant, will knowingly (i) conduct any business, nor engage in any
transaction or dealing, with any Prohibited Person, including, but not limited
to, the making or receiving of any contribution of funds, goods, or services, to
or for the benefit of a Prohibited Person, or (ii) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in
EO13224. Tenant further covenants and agrees to deliver (from time to time) to
Landlord any such certification or other evidence as may be reasonably requested
by Landlord, confirming that neither Tenant, nor any permitted assignee or
subtenant (i) is a Prohibited Person, (ii) has knowingly engaged in any
business, transaction or dealings with a Prohibited Person, including, but not
limited to, the making or receiving of any contribution of funds, goods, or
services, to or for the benefit of a Prohibited Person, and (iii) is, or shall
become, a person or entity whose activities are regulated by the International
Money Laundering Abatement and Financial Anti-Terrorism Act of 2001 or the
regulations or orders thereunder.


ARTICLE 33


OPTION TO EXTEND TERM

33.1 Tenant shall have the right and option to extend the Term (the “Renewal
Option”) for two (2) additional consecutive periods of five (5) years each (each
a “Renewal Term” and collectively the “Renewal Terms”); provided, however, such
Renewal Option is contingent upon the following: (a) an Event of Default by
Tenant is not in existence at the time Tenant gives Landlord written notice of
Tenant’s intention to exercise a Renewal Option; or (b) upon the expiration of
the Term or Renewal Term, as applicable, an Event of Default by Tenant is not in
existence. Tenant shall exercise each Renewal Option by giving Landlord written
notice at least twelve (12) months prior to the Expiration Date or the last day
of any Renewal Term, as applicable. A separate notice is required for the
exercise of each Renewal Option. If Tenant fails to give such notice to Landlord
prior to said twelve (12) month period, then Tenant shall forfeit the Renewal
Option(s). If Tenant exercises a Renewal Option, then during any such Renewal
Term, Landlord and Tenant’s respective rights, duties and obligations shall be
governed by the terms and conditions of this Lease.

33.2 If Tenant exercises a Renewal Option, then during such Renewal Term, all
references to the term “Term” as used in this Lease shall mean such “Renewal
Term”.

33.3 The Base Rent for each Renewal Term shall be the then existing Prevailing
Rate determined as follows:

  (a) The term “Prevailing Rate” shall mean the market rental rate for the time
period such determination is being made for office space in class A office
buildings in the immediate vicinity of the Premises of comparable condition for
space of equivalent quality, size, utility and location to the Premises taking
into account customary tenant allowances and/or concessions.


  (b) Landlord shall deliver to Tenant a written statement setting forth the
Prevailing Rate for the Premises for the Renewal Term in question within thirty
(30) days after Tenant exercises the Renewal Option giving rise for the need to
determine the Prevailing Rate.


33.4 If Landlord and Tenant are unable to agree on the Prevailing Rate for the
Premises within thirty (30) days after Tenant’s receipt of the written statement
setting forth the Prevailing Rate, each party will select within fifteen (15)
days of the expiration of such thirty (30)-day period an MAI appraiser who shall
be a qualified and impartial person licensed in the State of Tennessee as an MAI
appraiser with at least ten (10) years of experience in appraising the type of
matters for which they are called on to appraise hereunder in the Nashville,
Tennessee market area. Each appraiser will submit to Landlord and Tenant within
ninety (90) days of being selected the appraiser’s opinion of the then current
Prevailing Rate. In the event Landlord and Tenant agree upon the Prevailing Rate
within thirty (30) days following receipt of the appraisals, Landlord and Tenant
will enter into the Renewal Term under such Prevailing Rate. In the event
Landlord and Tenant are unable to agree upon the Prevailing Rate within said
thirty (30)-day period, the two appraiser’s shall select a third MAI appraiser
to deliver its opinion of the then current Prevailing Rate within thirty (30)
days following its selection by the other two appraisers. The third appraiser
shall be a qualified and impartial person licensed in the State of Tennessee as
an MAI appraiser with at least ten (10) years of experience in appraising the
type of matters for which he or she is called on to appraise hereunder in the
Nashville, Tennessee market area. The Prevailing Rate delivered by the third
appraiser will be compared to the Prevailing Rate of the first two appraisers
and for purposes of this Section 33.4, Prevailing Rate will be the Prevailing
Rate of either the first or second appraiser, whichever is nearest to the
Prevailing Rate of the third appraiser, and the Prevailing Rate will be applied
during the Renewal Term. The costs and fees of all three appraisers shall be
paid by Landlord if the Prevailing Rate selected is the Prevailing Rate
determined by Tenant’s appraiser or by Tenant if the Prevailing Rate selected is
the Prevailing Rate determined by Landlord’s appraiser. If Tenant fails to
appoint its appraiser in the manner and within the time specified in this
Section 33.4, then the Prevailing Rate shall be the Prevailing Rate determined
by Landlord’s appraiser. If Landlord fails to appoint its appraiser in the
manner and within the time prescribed in this Section 33.4, then the Prevailing
Rate shall be the Prevailing Rate determined by Tenant’s appraiser. If the
appraisers selected by Tenant and Landlord fail to appoint the third appraiser
within the time and in the manner prescribed in this Section 33.4, then Landlord
and Tenant shall jointly and promptly apply to the local office of the American
Arbitration Association for the appointment of the third appraiser.


ARTICLE 34


TAX INCENTIVE PROGRAMS

34.1 Participation in the IDB PILOT Transaction.

  (a) General Intent. Williamson County, Tennessee and the City of Franklin,
Tennessee have each approved the execution and delivery by The Industrial
Development Board of Williamson County, Tennessee (the “IDB”) of a Tax Agreement
with Landlord and Tenant in the form attached hereto as Exhibit D (the “Tax
Agreement”), which provides for a reduction in the Tax Costs applicable to the
Premises under the State of Tennessee’s “PILOT” (i.e., payment in lieu of taxes)
program (the “PILOT Program”). This program is authorized under Section 7-53-10
1 to 7-53-311, inclusive, of the Tennessee Code Annotated, as amended (together
with all related rules, regulations and procedures adopted from time to time,
the “PILOT Act”). Landlord hereby agrees to enter into the Tax Agreement and
cooperate with Tenant in good faith in pursuing such real property tax relief
for the Premises by implementing the transactions described in the Tax
Agreement, provided that Landlord has no obligation to expend funds or incur any
liability, whatsoever, except as may be expressly agreed in writing by Landlord
in its sole and absolute discretion. To that end, Landlord has agreed to
participate with the IDB, and Tenant, whereby Landlord has conveyed, or will
convey, fee title to the Premises to the IDB in exchange for the IDB leasing
back to Landlord the Premises on the terms and conditions contained in the form
of the Facility Lease Agreement to be entered into by the IDB and Landlord
(along with any future amendments entered into by the parties thereto, the “IDB
Lease”). The result of the sale and leaseback transaction described in the Tax
Agreement will be to cause this Lease to automatically become a sublease of the
Premises, subject to the provisions of the executed IDB Lease. For purposes of
this Lease, the term “IDB Transaction” shall refer to any and all involvement
of, or arrangement(s) by or among, Landlord, Tenant and/or the IDB in relation
to the PILOT Act with respect to the Premises, including, without limitation,
the sale/leaseback transaction and sublease creation described above, any and
all amendments to the IDB Lease, the reconveyance of the Premises to Landlord by
the IDB or otherwise in connection with any termination of the IDB Lease or any
modification or termination of the PILOT Program, the issuance by the IDB to
Landlord of its revenue note (as described in the Tax Agreement), the approval
or execution by the IDB of any and all current or future financing documents and
other instruments for Landlord, the performance or failure to perform by the IDB
of any and all obligations of the IDB under the IDB Lease, the participation by
Landlord and Tenant in the IDB Lease and in the PILOT Program respecting the
Premises, and all appurtenant documents, instruments and agreements, and all
relevant statutes, ordinances, regulations and conditions thereto, including,
without limitation, the application procedures and policies of the IDB. Landlord
agrees to cooperate with Tenant in good faith in pursuing real property tax
relief for the Premises, or any portion thereof, under the PILOT Program as
described in the Tax Agreement for the sole benefit of Tenant, but Landlord
makes no representation or warranty that Tenant will be successful in obtaining
any such relief for all or any portion of the Premises, as the same shall be
constituted from time to time under this Lease or any amendment thereto.
Landlord’s obligation to cooperate with Tenant’s efforts to pursue such relief
shall be limited to the exercise of reasonable good faith efforts, but without
the obligation to expend funds or incur any liability, whatsoever, except as may
be expressly agreed in writing in Landlord’s sole and absolute discretion. It is
the understanding and agreement of both Landlord and Tenant that Landlord is
participating in the IDB Transaction as an accommodation to Tenant and that
Landlord is to suffer no risk, loss, cost or damage due to such participation.


  (b) Tenant’s Indemnification of Landlord for its Participation in the PILOT
Program. As a condition of Landlord agreeing to enter into the IDB Transaction,
execute the IDB Lease and perform Landlord’s obligations thereunder, and in
recognition of the fact that but for the following, Landlord would not, and is
not required to, enter into the IDB Transaction and execute the IDB Lease,
Tenant covenants and agrees, at its expense, to pay, and to indemnify, defend,
protect and save Landlord, its successors and assigns, and any incorporator,
member, shareholder, partner, manager, officer, director, agent, counsel,
employee, contractor, servant, tenant or licensee (except Tenant in each case)
of Landlord (collectively, “Landlord Parties”), harmless, from and against any
and all claims, actions, liabilities, damages, costs, expenses, losses, liens
suits, judgments, and penalties, including, without limitation, reasonable
attorneys’ fees and costs, expert witness fees and costs and court costs
incurred in defending against the same (individually and collectively, a “PILOT
Claim”), which Landlord Parties may suffer or incur, arising out of or in any
connected with Landlord Parties’ participation in the IDB Transaction,
including, without limitation, (i) reasonable, out-of-pocket costs incurred by
Landlord in connection with the preparation, negotiation and execution of the
IDB Lease and all collateral documents and instruments and any amendments
thereto in an amount not to exceed $5,000.00, (ii) Landlord’s performance of or
compliance with, or failure to perform or comply with, any or all of the
obligations of Landlord under the IDB Lease or the IDB Transaction, (iii) any
misrepresentation, breach of covenant or warranty, or violation by any party to
the IDB Transaction or the IDB Lease which arises or occurs under the IDB
Transaction, including, without limitation, any violation of the PILOT Act, or
any conditions, agreements, restrictions, laws, ordinances, or regulations
affecting the IDB Transaction or the IDB Lease, (iv) the termination of the IDB
Lease, reconveyance of the Premises, and the termination of the Lease and/or the
reinstatement or re-entering of the Lease caused by the termination of the IDB
Lease, (v) the failure of Landlord to obtain fee title to and possession of the
Premises in the condition required under the IDB Lease upon the exercise of any
reconveyance right or option therein, to the extent such failure is caused or
contributed by any act or omission of, or breach of the PILOT Act or the IDB
Lease by, Tenant or Tenant’s Representatives, or the IDB or its representatives,
(vi) any damage to or loss of the Premises arising out of or in any way
connected with any act, negligent omission, or breach of the IDB Lease by the
IDB or its representatives, (vii) the PILOT Act, the PILOT Program, the IDB
Transaction, the IDB Lease, and/or Tenant’s or Landlord’s participation therein
being terminated by any act of any governmental agency, or declared to be void,
illegal, unconstitutional or otherwise terminated by any court of competent
jurisdiction, and (viii) any action brought by any existing or prospective
lender, purchaser or tenant of the Premises against Landlord and/or the Premises
due to any of the foregoing. The foregoing indemnity will not apply to any PILOT
Claim to the extent such PILOT Claim arises out of an intentional breach by
Landlord of an express material covenant of Landlord contained in the IDB Lease,
or to the extent the damages suffered by Landlord Parties under such PILOT Claim
arose or would have arisen out of Landlord’s breach, whether intentional or
unintentional, of any obligation that Landlord had or would have had by virtue
of the terms of the Lease or otherwise if Landlord and the Premises had not
participated in the IDB Transaction. As soon as reasonably practicable after
Landlord comes to believe circumstances have arisen that have the potential of
becoming a PILOT Claim under the foregoing indemnity, Landlord shall endeavor in
good faith give to Tenant written notice of such circumstances but failure to
give such notice shall not relieve Tenant from its obligations hereunder unless
a delay in providing such notice shall have adversely affected the defense
thereof. All such PILOT Claims shall be defended by counsel acceptable to
Landlord and paid for by Tenant. The foregoing indemnification by Tenant shall
not be in lieu of any other remedy available to Landlord and Landlord reserves
all other rights and remedies available under this Lease and at law and equity.
including, without limitation. the right to exercise the option to re-purchase
the Premises from the IDB pursuant to the IDB Lease. notwithstanding the fact
that such exercise and consummation may reduce or eliminate the property tax
relief sought by Tenant under the PILOT Program. Provided further that Tenant’s
indemnification obligations under this Section 34 of the Lease shall survive the
expiration or earlier termination of this Lease.


  (c) No Third-party Beneficiary: No Cross Default; Waiver. As a further
condition of Landlord entering into the IDB Transaction, and except only with
respect to Landlord’s obligations to make PILOT payments for the Premises as set
forth in the IDB Lease, and notwithstanding any other thing to the contrary in
the IDB Lease, Tenant expressly disclaims any interest, as a third-party
beneficiary or otherwise, in any covenant, representation. warranty, release or
indemnification made by Landlord under the IDB Lease and agrees to look only to
the express terms of this Lease with respect to the rights and obligations of
Landlord and Tenant vis-a-vis each other with respect to the Premises and the
subject matters addressed in this Lease or in the IDB Lease. Without in any way
limiting the effect of Tenant’s indemnification of Landlord in connection with
the IDB Transaction as provided in subsection (b) above, Landlord expressly
disclaims any interest as a third-party beneficiary or otherwise, in any
covenant, representation, warranty, release or indemnification made by Tenant
under the IDB Lease or the Tax Agreement and agrees to look only to the express
terms of this Lease with respect to the rights and obligations of Landlord and
Tenant vis-a-vis each other with respect to the Premises and the subject matters
addressed in this Lease or in the IDB Lease. No Event of Default by Landlord
under the IDB Lease shall constitute or be construed by itself as a default by
Landlord under this Lease, unless and to the extent the same circumstance
independently constitutes a default under this Lease. Tenant hereby waives and
releases all PILOT Claims against Landlord Parties for damages caused or
contributed to by Landlord’s failure to perform any or all the obligations or
observe any or all the conditions applicable to Landlord in connection with the
IDB Transaction. The foregoing waiver will not apply to any PILOT Claim to the
extent such PILOT Claim arises out of an intentional breach by Landlord of an
express material covenant of Landlord contained in the IDB Lease (but only to
the extent the obligations of the Landlord under the IDB Lease do not exceed the
obligations of Landlord under this Lease), or to the extent the damages suffered
by Tenant under such PILOT Claim arose or would have arisen out of Landlord’s
breach, whether intentional or unintentional, of any obligation that Landlord
had or would have had by virtue of the terms of the Lease or otherwise if
Landlord and the Premises had not participated in the IDB Transaction, but were
not otherwise waived or released under the terms of the Lease. Furthermore,
notwithstanding but without limiting the foregoing, Tenant hereby waives and
releases any claim against Landlord for the loss of the benefits of the PILOT
Program for any reason, provided however, such waiver shall not apply to any
such claim to the extent the loss of the benefits of PILOT Program arises out of
an intentional breach by Landlord of an express material covenant of Landlord
contained in the IDB Lease that is also a breach by Landlord of an express
material covenant of Landlord contained in this Lease. Nothing in this Section
34 shall be construed as a waiver by Landlord of any of its rights to enforce
any and all of the provisions of this Lease notwithstanding whether Landlord’s
and/or Tenant’s participation in the IDB Transaction continues or terminates.


  (d) Exercise of Landlord’s Repurchase Right in the IDB Lease. Landlord agrees
that it will not exercise its rights to re-purchase the Premises from the IDB
pursuant to the provisions of the IDB Lease, unless and until anyone of the
following occur; (i) Tenant shall have committed an Event of Default, subject to
all applicable notice and cure periods, under this Lease, (ii) the IDB shall
have committed an Event of Default, subject to all applicable notice and cure
periods, under the IDB Lease or otherwise committed acts which cause or are
likely to cause serious damage, injury or loss to Landlord or to the Premises,
(iii) the IDB Lease is within sixty (60) days of expiration or has expired
pursuant to its terms, or (iv) the fact of Landlord’s participation in the IDB
Transaction, or the Premises’ ownership by the IDB, causes or is likely to cause
Landlord to suffer materially increased costs, risks, or losses in connection
with constructing or operating the Premises or any opportunity therefor; in
addition, Landlord shall have the right to exercise its right to re-purchase the
Premises if Landlord is unable to assign its interest under the IDB Lease or to
finance its interest in the Premises on terms no more onerous than if the IDB
Lease was not in place. With respect to the occurrence or possible occurrence of
an event under clause (iv) above, Landlord agrees to endeavor to give to Tenant
prompt written notice of its suspicion thereof and endeavor to give Tenant no
less than sixty (60) days prior written notice of Landlord’s intent to exercise
its re-purchase rights for the Premises under the IDB Lease. In addition, upon
Tenant’s receipt of Landlord’s notice of its suspicion as provided above, Tenant
may direct Landlord by written notice thereafter to exercise the re-purchase
rights set forth in Article XI of the IDB Lease, and Landlord shall promptly
exercise those rights as provided therein in order to minimize the likelihood
and/or amount of any PILOT Claim which may arise. Tenant hereby waives and
releases all claims against Landlord, whether known or unknown, foreseeable or
unforeseeable, with respect to Landlord’s exercise of the repurchase rights set
forth in the IDB Lease pursuant to the foregoing.


  (e) Subordination. Non-disturbance, Attornment and Reinstatement of the Lease.
Landlord and Tenant acknowledge that due to the fact that the Lease will become
a sublease subject to the IDB Lease, and notwithstanding the fact that an Event
of Default under the IDB Lease is intended to result in only the conveyance of
the Premises back to Landlord such that there would be no termination of the
Lease by operation of law or otherwise due to the termination of the IDB Lease,
it is possible that a termination of the IDB Lease may be alleged to terminate
this Lease. Nevertheless, Landlord and Tenant expressly agree that in the event
the IDB Lease is terminated for any reason, including, without limitation, any
default or exercise of any right by Landlord, Tenant or the IDB, this Lease
shall not be terminated solely due to such termination of the IDB Lease, or, if
such termination terminates this Lease, Landlord and Tenant will immediately
reinstate this Lease or enter into a new lease upon all the same terms and
conditions as set forth in this Lease, to be effective retroactively as of the
date of this Lease. Notwithstanding anything to the contrary in the foregoing,
no termination, continuation or reinstatement of the Lease, or any re-entering
into a new lease as provided in the preceding sentence, shall constitute or be
construed as a waiver of any default by either Landlord or Tenant under the
provisions of the Lease. The provisions of this Section 34(e) shall survive the
termination of the Lease due to the termination of the IDB Lease for any reason.


  (f) Tenant’s Obligations. Without limiting the terms of Subsection (g) below,
Tenant agrees to perform all of Landlord’s obligations under the IDB Lease to
the extent that such obligations are not express obligations of the Landlord
under this Lease other than the payment of amounts due under the revenue note
described in the Tax Agreement. In addition, Tenant shall give Landlord at least
thirty (30) days prior written notice of Tenant’s intention to cease to occupy,
abandon, or cease operations at the Premises.


  (g) Tenant’s Payment of Certain Expenses Associated With the IDB Program. On
or before the date of execution and delivery of the IDB Lease by Tenant and
Landlord to the IDB, Tenant agrees to pre-pay directly to the IDB all Basic
Rental Payments which will be owed by Landlord as “Lessee” under the IDB Lease
for the entire term thereof, and the purchase price for the Premises under
Section 11.2 of the IDB Lease, provided, however, that Tenant shall have no
obligation to pay or prepay amounts due on or in connection with the revenue
note described in the Tax Agreement. In addition, at the direction of Landlord,
Tenant agrees to pay directly to the IDB any and all payments of Additional
Rental Payments that may become due under the provisions of the IDB Lease as and
when required thereunder. Tenant also agrees to pay to Landlord upon demand as
Additional Rent under the Lease all out-of-pocket costs or other costs incurred
or required to be paid by Landlord under the IDB Lease or in connection with the
IDB Transaction, subject to the limitation described in (b) above.


34.2 Tenant acknowledges and agrees that any ad valorem property taxes with
respect to the Premises and any payments in lieu of ad valorem property taxes
with respect to the Premises (“PILOTs”) constitute Operating Expenses for which
Tenant is obligated to reimburse Landlord, as provided herein.

34.3 Landlord acknowledges that Tenant intends to apply for the credit against
sales tax available under Tennessee Code Annotated Section 67-6-224 for a
“qualified headquarters facility” (the “Headquarters Sales Tax Credit”), and
agrees to take all actions reasonably requested by Tenant in connection with
Tenant’s application for recognition as a qualifying headquarters facility and
submission of claims for the Headquarters Sales Tax Credit. Landlord’s
obligation to cooperate with Tenant’s efforts to pursue such credit shall be
limited to the exercise of reasonable good faith efforts, but without the
obligation to expend funds or incur any liability, whatsoever, except as may be
expressly agreed in writing in Landlord’s sole and absolute discretion. It is
the understanding and agreement of both Landlord and Tenant that Landlord is
participating in applying for the Headquarters Sales Tax Credit as an
accommodation to Tenant and that Landlord is to suffer no risk, loss, cost or
damage due to such participation. Tenant also agrees to pay to Landlord upon
demand as Additional Rent under the Lease all out-of-pocket costs or other costs
incurred or required to be paid by Landlord in connection with applying for the
Headquarters Sales Tax Credit.


ARTICLE 35


CONTINGENCY

35.1 Notwithstanding the execution of this Lease by Landlord and Tenant, this
Lease shall be contingent on the following condition:

  (a) Site Plan Approval. Approval of the site plan for the Building and
Premises by the Municipal Planning Commission of the City of Franklin,
Tennessee.


35.2 In the event the above condition is not satisfied by November 30, 2006,
either of Landlord or Tenant may, by written notice to the other party within
thirty (30) days after such date, terminate this Lease.

35.3 In the event this Lease is terminated pursuant to the provisions of this
Section 35, Tenant hereby covenants and agrees to indemnify Landlord for the
expenses of Landlord for work performed by Tenant’s Architect after November 11,
2005 (“Landlord’s Expenses”). Landlord shall provide Tenant with statements of
Landlord’s Expenses at such time, if any, as the Lease is terminated. Tenant
shall reimburse Landlord for Landlord’s Expenses within thirty (30) business
days after receipt of a detailed and itemized invoice. The provisions of this
Section 35.3 will survive the termination of this Lease.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

        IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease in two
originals, all as of the day and year first above written.


LANDLORD:     HIGHWOODS/TENNESSEE HOLDINGS,L.P., a Tennessee limited partnership
By: Highwoods/Tennessee Properties, Inc., a Tennessee corporation, its sole
general partner
         By: /s/ W. Brian Reames          Print Name: W. Brian Reames
         Title: Senior Vice President          Date: May 4, 2006

TENANT: HEALTHWAYS, INC., a Delaware corporation
         By:/s/ Ben R. Leedle, Jr.          Print Name: Ben R. Leedle, Jr.
         Title: President & CEO          Date: May 4, 2006

--------------------------------------------------------------------------------




EXHIBIT A


LAND

        That certain tract or parcel of land in Williamson County, Tennessee
known as Lot 675 of that plat of Cools Springs East Subdivision Section 28, of
record at Plat Book 34, page 67, Register’s Office for Williamson County,
Tennessee.

--------------------------------------------------------------------------------




EXHIBIT B


RULES AND REGULATIONS

    1.        Conduct at the Building. Tenant shall cause its employees, agents,
customers and invitees to conduct themselves at the Building, including the
Premises, in a manner that is consistent with the operation of a first class
office building similar to the Building.

    2.        Large Articles. All damage done to the Building, its furnishings,
fixtures or equipment by moving or maintaining furniture, freight or articles
shall be repaired at Tenant’s expense.

    3.        Compliance with Laws. Tenant shall comply with all applicable
laws, ordinances, governmental orders or regulations and applicable orders or
directions from any public office or body having jurisdiction, whether now
existing or hereinafter enacted with respect to the Premises and the use or
occupancy thereof. Tenant shall not make or permit any use of the Premises which
directly or indirectly is forbidden by law, ordinance, governmental regulations
or order or direction of applicable public authority, which may be dangerous to
persons or property or which may constitute a nuisance to other tenants.

    4.        Hazardous Materials. Tenant shall not use or permit to be brought
into the Premises or the Building any flammable oils or fluids, or any explosive
or other articles deemed hazardous to persons or property, or do or permit to be
done any act or thing which will invalidate, or which, if brought in, would be
in conflict with any insurance policy covering the Building or its operation, or
the Premises, or any part of either, and will not do or permit to be done
anything in or upon the Premises, or bring or keep anything therein, which shall
not comply with all rules, orders, regulations or requirements of any
organization, bureau, department or body having jurisdiction with respect
thereto (and Tenant shall at all times comply with all such rules, orders,
regulations or requirements), or which shall increase the rate of insurance on
the Building, its appurtenances, contents or operation.

    5.        Defacing Premises and Overloading. Tenant shall not overload any
floor or part thereof in the Building by bringing in or removing any large or
heavy articles.

    6.        Communications or Utility Connections. If Tenant desires signal,
alarm or other utility or similar service connections installed or changed, then
Tenant shall not install or change the same without the approval of Landlord
(other than those approved in the TI Plans), which approval shall not be
unreasonably withheld, conditioned or delayed.

    7.        Restrooms. The restrooms, toilets, urinals, vanities and the other
apparatus shall not be used for any purpose other than that for which they were
constructed, and no foreign substance of any kind whatsoever shall be thrown
therein. The expense of any breakage, stoppage or damage resulting from the
violation of this rule shall be borne by the Tenant whom, or whose employees or
invitees, shall have caused it.

    8.        Intoxication. Landlord reserves the right to exclude or expel from
the Building any person who, in the judgment of Landlord, is intoxicated, or
under the influence of liquor or drugs, or who in any way violates any of the
Rules and Regulations of the Building.

    9.        Nuisances and Certain Other Prohibited Uses. Tenant shall not,
except as approved in the TI Plans, (a) install or operate any internal
combustion engine, boiler, machinery, refrigerating (other than in approved
kitchen areas and dorm size refrigerators), heating or air conditioning
apparatus in or about the Premises; (b) engage in any mechanical business, or in
any service in or about the Premises or Building, except those ordinarily
embraced within the Permitted Use; (c) use the Premises for housing, lodging, or
sleeping purposes; (d) do anything in or about the Premises which could be a
nuisance or tend to injure the reputation of the Building; or (e) allow any
firearms in the Building or the Premises except as approved by Landlord in
writing.

    10.        Energy Conservation. Tenant shall not waste electricity, water,
heat or air conditioning and agrees to cooperate fully with Landlord to insure
the most effective operation of the Building’s heating and air conditioning.

    11.        Parking. Parking is in designated parking areas only. There may
be no vehicles in “no parking” zones or at curbs. Handicapped spaces are for
handicapped persons and the Police Department will ticket unauthorized
(unidentified) cars in handicapped spaces.

    12.        Janitorial Service. The janitorial staff will remove all trash
from trash cans. Any container or boxes left in hallways or apparently discarded
unless clearly and conspicuously labeled DO NOT REMOVE may be removed without
liability to Tenant. Any large volume of trash resulting from delivery of
furniture, equipment, etc., should be removed by the delivery company, Tenant,
or Landlord at Tenant’s expense. Janitorial service will be provided after hours
five (5) days a week. All requests for trash removal other than normal
janitorial services should be directed to Landlord.

    13.        Construction. All structural and nonstructural alterations and
modifications to the Premises shall be coordinated through Landlord as outlined
in the Lease.

    14.        Smoking Policy. The Building in which the Premises are located
shall be a non-smoking building.

--------------------------------------------------------------------------------




EXHIBIT C


FORM OF ESTOPPEL CERTIFICATE

ESTOPPEL CERTIFICATE

_______________________
_______________________
_______________________
_______________________

RE: PROPOSED MORTGAGE LOAN TO _________________________ (THE "LANDLORD") SECURED
BY _________________________ (THE "REAL PROPERTY") AND ASSIGNMENT OF LEASE TO
LENDER (AS DEFINED BELOW) OF A CERTAIN LEASE TO _________________________ (THE
"TENANT")

DEAR SIR OR MADAM:

        WE ARE THE TENANT UNDER THE TERMS OF A CERTAIN LEASE (TOGETHER WITH ANY
AMENDMENTS, OPTIONS, EXTENSION AND RENEWALS LISTED BELOW, THE “LEASE”) DEMISING
PREMISES WHICH COMPRISE ALL OR PART OF THE REAL PROPERTY. WE UNDERSTAND THAT
(“LENDER”) WILL ACT AS THE LENDER IN CONNECTION WITH THE FUNDING OF A COMMERCIAL
MORTGAGE LOAN (THE “LOAN”) IN THE NEAR FUTURE. AN ASSIGNMENT OF THE LEASE WILL
BE PART OF LENDER’S SECURITY FOR THE LOAN.

TENANT CERTIFIES THAT:

  (A) IT OCCUPIES THE PREMISES DEMISED BY THE LEASE.


  (B) THE MATERIAL BUSINESS TERMS OF THE LEASE ARE AS FOLLOWS:


  LANDLORD: ____________________________


  LEASE DATE: ____________________________


  LEASE COMMENCEMENT DATE: ____________________________


  SUBLEASES (IF ANY): ____________________________


  AMENDMENTS AND MODIFICATIONS (IF ANY): ____________________________


  CURRENT MONTHLY BASE RENT: ____________________________


  CURRENT EXPENSE REIMBURSEMENT: ____________________________


  SQUARE FOOTAGE: ____________________________


  EXPIRATION DATE: ____________________________


  RENEWALS OR OPTIONS (IF ANY): ____________________________


  SECURITY OR OTHER DEPOSIT: ____________________________


  UNCOMPLETED TENANT IMPROVEMENTS (IF ANY): ____________________________


  UNPAID TENANT ALLOWANCES (IF ANY): ____________________________


  OTHER FINANCIAL OBLIGATION OF LANDLORD (IF ANY): ____________________________


  (C) THE LEASE IS IN FULL FORCE AND EFFECT, AND COMPRISES THE TENANT’S ENTIRE
AGREEMENT WITH THE LANDLORD CONCERNING THE LEASED PREMISES.


  (D) TENANT HAS ACCEPTED AND CURRENTLY OCCUPIES THE LEASED PREMISES, IS PAYING
FULL RENT UNDER THE LEASE, AND NEITHER (I) PRESENTLY ASSERTS ANY LANDLORD
DEFAULT, CLAIM AGAINST LANDLORD, MATURED RIGHT OF SETOFF, OR RIGHT TO PAY
REDUCED RENT NOR (II) KNOWS OF ANY FACT WHICH, WITH THE GIVING OF NOTICE OR THE
PASSAGE OF TIME, OR BOTH, COULD GIVE RISE TO ANY SUCH DEFAULT, CLAIM OR RIGHT.


  (E) TENANT NEITHER (I) PRESENTLY ASSERTS ANY MATURED RIGHT TO TERMINATE OR TO
CANCEL THE LEASE NOR (II) KNOWS OF ANY FACT WHICH, WITH THE GIVING OF NOTICE OR
THE PASSAGE OF TIME, OR BOTH, COULD GIVE RISE TO ANY SUCH RIGHT.


  (F) TENANT DOES NOT PRESENTLY INTEND TO VACATE ITS PREMISES ANY TIME PRIOR TO
THE LEASE’S EXPIRATION DATE AND KNOWS OF NO FACT WHICH COULD GIVE RISE TO ANY
SUCH INTENT.


  (G) TENANT IS NOT THE DEBTOR IN ANY BANKRUPTCY OR STATE INSOLVENCY CASE AND IS
NOT THE SUBJECT OF ANY RECEIVERSHIP, WINDING UP, LIQUIDATION OR SIMILAR
PROCEEDING.



VERY TRULY YOURS,    
         TENANT:___________________________________________
         BY:___________________________________________          PRINT
NAME:_____________________________________
         TITLE:__________________________________________
         DATE:____________________________________, 2006



--------------------------------------------------------------------------------




EXHIBIT D


IDB LEASE






--------------------------------------------------------------------------------




EXHIBIT E


FORM OF COMMENCEMENT AGREEMENT

        This COMMENCEMENT AGREEMENT (the “Agreement”), made and entered into as
of this _______ day of ________________, , by and between HIGHWOODS/TENNESSEE
HOLDINGS, L.P., a Tennessee limited partnership (“Landlord”) and HEALTHWAYS,
INC., a Delaware corporation (“Tenant”);

W I T N E S S E T H :

        WHEREAS, Tenant and Landlord entered into that certain Lease Agreement
dated ___________________ (the “Lease”), for the Premises as defined therein,
consisting of a Building with approximately 230,000 rentable square feet, in
Franklin, Williamson County, Tennessee; and

        WHEREAS, the parties desire to establish the Rentable Square Fee,
Commencement Date, Base Rent, Allowances, and Expiration Date, all as set forth
below.

        NOW, THEREFORE, in consideration of the mutual and reciprocal promises
herein contained, Tenant and Landlord hereby agree that said Lease hereinafter
described be, and the same is hereby modified in the following particulars:

    1.        Capitalized terms used herein and not otherwise defined shall have
the meaning given in the Lease.

    2.        The Commencement Date of the Lease is , . The term of the Lease
commences on the Commencement Date and expires on , .

    3.        The Rentable Square Feet of the Building is agreed to be square
feet.

    4.        The Base Rent payable under the Lease shall be as follows:

Period Annual Base Rent Monthly Installment ____, 20 - ____, 20 $___________
$___________ ____, 20 - ____, 20 $___________ $___________ ____, 20 - ____, 20
$___________ $___________

    5.        The TI Allowance based on the Rentable Square Feet in the Premises
shall be $____________. The Architectural Allowance based on the Rentable Square
Feet in the Premises shall be $______________. There is $___________ in unused
TI Allowance that will applied against the Rent due as
follows:______________________

        IN WITNESS WHEREOF, Landlord and Tenant have caused this Agreement to be
duly executed, as of the day and year first above written.


LANDLORD:     HIGHWOODS/TENNESSEE HOLDINGS,L.P., a Tennessee limited partnership
By: Highwoods/Tennessee Properties, Inc., a Tennessee corporation, its sole
general partner
         By:___________________________________________          Print
Name:_____________________________________
         Title:__________________________________________
         Date:____________________________________, 2006

TENANT: HEALTHWAYS, INC., a Delaware corporation
         By:___________________________________________          Print
Name:_____________________________________
         Title:__________________________________________
         Date:____________________________________, 2006



--------------------------------------------------------------------------------




EXHIBIT F


FORM OF GENERATOR LICENSE AGREEMENT

        THIS GENERATOR LICENSE AGREEMENT (as it may be amended in accordance
with the terms hereof, this “Agreement”) is made as of the _______ day of
_________________, , by and between HIGHWOODS/TENNESSEE HOLDINGS, L.P., a
Tennessee Limited Partnership (“Owner”), and HEALTHWAYS, INC. (“Licensee”).

        WHEREAS, Owner is the owner of certain improved real property commonly
known as the Cool Springs V Office Building (the “Building”); and

        WHEREAS, Licensee is the Tenant within the Building pursuant to a lease
dated __________________, 2006, by and between Owner and Licensee (together with
all amendments or modifications to such lease, the “Lease”); and

        WHEREAS, Licensee desires to have the right to install one (1) generator
(the “Generator”) on the Premises and Owner wishes to grant Licensee such right
pursuant to the terms and conditions set forth herein.

        NOW, THEREFORE, in consideration of the premises set forth above, for
the terms and conditions delineated below, and for other good and valuable
consideration, the receipt and sufficiency of which is acknowledged, the parties
do hereby agree as follows:

    1.        Grant of License.

          Owner hereby grants to Licensee the right, upon the terms and
conditions contained herein, to install, repair, maintain and operate one (1)
Generator (the “License”) on the Premises at a location on the Premises
reasonably acceptable to Owner (the “Licensed Area”). Licensee may also use the
Building’s conduits, subject to reasonable space limitations and Owner’s
requirements for use of such conduits, for purposes of installing cable from the
Generator to Licensee’s Premises.


    2.        Term of License.

          The term of this Agreement and Licensee’s rights in and to the License
shall commence on the date the Generator is installed on the Licensed Area and
shall terminate simultaneously with the expiration of the Lease.


    3.        Right of Use.

          Licensee shall have the right to use the Generator as Licensee deems
appropriate so long as such use is in accordance with applicable laws,
regulations and ordinances.


    4.        Installation Maintenance and Operation of the Generator.

    (a)        Licensee, at its own cost and expense, shall install, repair,
maintain and operate (i) the Generator, (ii) the pad upon which the Generator
shall be located (the “Pad”), (iii) the visual screening and concealment of the
Generator (“Screening”), (iv) cabling required in connection with the
installation and maintenance of the Generator (“Cabling”), and (v) any other
work required in connection with the installation, repair, maintenance and
operation of the Generator, the Pad, the Screening and/or the Cabling
(collectively, the “Work”). Prior to Licensee’s installation of the Generator,
the Pad, the Screening and the Cabling, Licensee shall submit to Owner written
plans for same that shall include a photograph of the Generator, the dimensions
of the Generator, a drawing of the Pad and the Screening, a description of the
materials to be used in the installation of the Pad and the Screening, the
location of the Cabling and any other information reasonably requested by Owner
(collectively, the “Plans”). The Plans shall be subject to the review and
approval of Owner which approval shall not be unreasonably withheld, conditioned
or delayed, and Licensee shall not begin the installation of the Generator, the
Pad the Screening or the Cabling without such Owner’s consent. In no event shall
the Owner have any liability for the Work. Any and all expenses incurred in
connection with the Work, including without limitation utility charges related
thereto, shall be the sole responsibility of Licensee. Licensee shall have
access to the Licensed Area at all times. All Work shall be completed in a
workmanlike manner.


    (b)        Should any claim of lien or other lien be filed against the Land
and/or the Building by reason of any act or omission of Licensee or any of
Licensee’s agents, employees, contractors or representatives, then Licensee
shall cause the same to be canceled and discharged of record by bond or
otherwise within ten (10) days after the filing thereof. Should Licensee fail to
discharge such lien within such ten (10) day period, then Owner may discharge
the same, in which event Licensee shall reimburse Owner, on demand, as
additional rent hereunder, for the amount of the lien or the amount of the bond,
if greater, plus all administrative costs incurred by Owner in connection
therewith.


    5.        Environmental Compliance.

           The provisions of Article 28 of the Lease pertaining to Tenant’s
liability for environmental conditions on the Premises shall apply equally to
the Generator and the Licensed Area. Without limiting any provision of the Lease
regarding hazardous materials, Licensee shall not (either with or without
negligence) cause or permit the escape, disposal or release of any biologically
active or other hazardous substances or materials on the Premises, including
without limitation the Licensed Area. Licensee shall not allow the storage or
use of such substances or materials on the Premises, including without
limitation the Licensed Area, in any manner not sanctioned by law or in
compliance with the highest standards prevailing in the industry for the storage
and use of such substances or materials. Licensee covenants and agrees that the
Licensed Area will at all times during its use or occupancy thereof be kept and
maintained so as to comply with all now existing or hereafter enacted or issued
statutes, laws, rules, ordinances, orders, permits and regulations of all state,
federal, local and other governmental and regulatory authorities, agencies and
bodies applicable to the Licensed Area, pertaining to environmental matters or
regulating, prohibiting or otherwise having to do with asbestos and all other
toxic, radioactive, or hazardous wastes or material including, but not limited
to, the Federal Clean Air Act, the Federal Water Pollution Control Act, and the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as from time to time amended.


    (a)        Licensee shall hold Owner free, harmless, and indemnified from
any penalty, fine, claim, demand, liability, cost, or charge whatsoever which
Owner shall incur, or which Owner would otherwise incur, by reason of Licensee’s
failure to comply with this Section 5 including, but not limited to the
reasonable fees and expenses of Owner’s attorneys, engineers, and consultants
incurred by Owner in enforcing and/or confirming compliance with this Section 5.


    (b)        The covenants contained in this Section 5 shall survive the
expiration or termination of this Agreement, and shall continue for so long as
Owner and its successors and assigns may be subject to any expense, liability,
charge, penalty, or obligation against which Licensee has agreed to indemnify
Owner under this Section 5.


    6.        Limitation of Liability/Indemnity. Except if caused by the gross
negligence or willful misconduct of Owner or its employees, agents or
representatives, Owner shall not have any obligations or liability associated
with respect to the Generator or any obligation to comply with any laws or
regulations relating thereto. Licensee’s installation, repair, maintenance and
operation of the Generator shall be at its own risk and expense. Licensee agrees
to maintain a liability and property damage insurance policy relating to the
Generator, with minimum limits of liability of One Million Dollars
($1,000,000.00) for injury (or death to any one or more persons) and for damage
to property. Licensee shall provide Owner with a certificate or binder of
insurance in a form reasonably satisfactory to Owner certifying coverage in
accordance with this Agreement, naming Owner as an additional insured and
providing that same may not be canceled without at least thirty (30) days’ prior
written notice to the Owner. Licensee shall indemnify and hold Owner harmless
from and against any claims, demands, or causes of action for loss of life,
personal injury or damage to property directly arising from the installation,
repair, maintenance, operation and/or removal of the Generator, unless caused by
the gross negligence or willful misconduct of Owner or Owner’s agents, invitees,
successors or assigns.

    7.        Compliance with Laws. Licensee shall comply with all applicable
laws, ordinances, governmental orders or regulations and applicable orders or
directions from any public office or body having jurisdiction, whether now
existing or hereinafter enacted with respect to the Licensed Area, the use
and/or occupancy thereof and the Work. Licensee shall be responsible for
obtaining, if required, any building permits, and any licenses or permits which
may be required in connection with the Work. If required by any governmental
agency, Licensee shall install a waterproof label on the Generator specifying
the name, address and phone number of the Licensee and the name and phone number
of a person to contact in an emergency. Licensee shall not make or permit any
use of the Licensed Area which directly or indirectly is forbidden by law,
ordinance, governmental regulations or order or direction of applicable public
authority, which may be dangerous to persons or property or which may constitute
a nuisance to other tenants of the Building or owners of property adjacent to
the Premises.

    8.        Notice. Any notice provided hereunder shall be given as set forth
in Article 25 of the Lease.

    9.        Termination. Upon the expiration or sooner termination of the
Lease, this Agreement shall immediately terminate and the Licensee shall
immediately quit and surrender the Licensed Area to the Owner. Licensee shall
immediately remove at its own cost and expense the Generator, Pad, Screening,
Cabling and related equipment, and shall restore the Land to the condition which
was found prior to the installation of the Generator, Pad, Screening, Cabling
and related equipment, reasonable wear and tear excepted. The Generator shall be
considered personal property of Licensee and not a structural improvement to the
Land. If, however, Licensee fails to timely perform such removal, the Generator
shall be deemed abandoned by Licensee and may be claimed by Owner or removed by
Owner at Licensee’s expense.

        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the day, month and year first above written.


LANDLORD:     HIGHWOODS/TENNESSEE HOLDINGS,L.P., a Tennessee limited partnership
By: Highwoods/Tennessee Properties, Inc., a Tennessee corporation, its sole
general partner
         By:___________________________________________          Print
Name:_____________________________________
         Title:__________________________________________
         Date:____________________________________, 2006

TENANT: HEALTHWAYS, INC., a Delaware corporation
         By:___________________________________________          Print
Name:_____________________________________
         Title:__________________________________________
         Date:____________________________________, 2006



--------------------------------------------------------------------------------




EXHIBIT G


ESTIMATED COSTS


TOTAL PROJECT COST ESTIMATE

LAND             $  4,945,500   fixed  
CONSTRUCTION COSTS  SHELL  $29,108,000   estimated  TI ALLOWANCE 255,041 @
$42.63  $10,872,399   fixed  LANDSCAPING AND SITE WORK  $  1,500,000  
estimated  PARKING DECK  $  6,655,000   estimated  SUB-TOTAL            
$ 48,135,399   estimated  

SOFT COSTS  TAXES  $     150,000   estimated  SECURITY  $     200,000  
estimated  TESTING  $     150,000   estimated  INSURANCE  $       56,000  
estimated  SIGNAGE  $       90,000   estimated  LEGAL  $       35,000  
estimated  ARCHITECT  $  1,250,000   estimated  ENGINEERING  $     200,000  
estimated  SPACE PLANNING  $       50,000   estimated  DEVELOPMENT FEE 
$  1,500,000   fixed  IMPACT FEES  $  1,200,000   estimated  MARKETING 
$       20,000   estimated  COMMISSION TO CB RICHARD ELLIS  $  3,911,995  
estimated  OVERHEAD  $     382,562   fixed  MISCELLANEOUS  $     150,000  
estimated  SUB-TOTAL             $  9,345,557   estimated  
CONSTRUCTION INTEREST             $  2,432,541   estimated  
CONTINGENCY             $    255,041   estimated  

TOTAL COSTS    *$65,114,038 or $255.31/sf          

--------------------------------------------------------------------------------

                                                            *Based on the
estimated costs, Healthways' contribution at occupancy would be $3,904,198